Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 1 of 97

Commonwealth o Massachusetts
MIDDLESEX SUPERIOR COURT DEPARTMENT
THE TRIAL COURT |
Woburn

Docket#2181CV00437

J. -. Arthur Johns, Deputy Assistant Clerk of the Superior Court, Within and for
said County

of Middlesex, do certify that the annexed papers are true copies made by
photographic process of

pleadings in 2181CV00437 entered in the Superior Court on the 26h day of
February in the year of our Lord 2021.

In testimony whereof, I hereunto set my hand and affix seal of said Middlesex
Superior Court at

Woburn in said county, this 14h day of June, in the year of our Lord Two
Thousand Twenty-One.

bys fl,
. Arthur Johns
Deputy Assistant Clerk

 
CRTR2709-CR

 

Docket Report

 

2181CV00437 Cass, Stephen F. vs. Downs, Jeanne et al

CASE TYPE: Equitable Remedies
ACTION CODE: D13

02/26/2021
A - Average

FILE DATE:
CASE TRACK:

DESCRIPTION: Declaratory Judgment G.L. c. 231A

CASE DISPOSITION DATE:
CASE DISPOSITION:
CASE JUDGE:

Pending

CASE STATUS: Open
STATUS DATE: 02/26/2021
CASE SESSION: Civil C Rm 740

 

 

PARTIES

 

 

Plaintiff

Cass, Stephen F.
P.O. Box 2723
Orleans, MA 02653

Defendant
Downs, Jeanne

Defendant
Grieco, Ellen

Defendant
Miller, Louise

Defendant
Murphy, Hesse, Toomey and Lehane, LLP

Defendant
Tate, Regina

Attorney

Pro Se

Massachusetts Bar
Added Date: 02/26/2021

Private Counsel

Adam Simms

Pierce Davis and Perritano LLP
Pierce Davis and Perritano LLP
10 Post Off Square

Suite 1100N

Boston, MA 02109

Work Phone (617) 350-0950
Added Date: 06/09/2021

Private Counsel

Adam Simms

Pierce Davis and Perritano LLP
Pierce Davis and Perritano LLP
10 Post Off Square

Suite 1100N

Boston, MA 02109

Work Phone (617) 350-0950
Added Date: 06/09/2021

Private Counsel

Adam Simms

Pierce Davis and Perritano LLP
Pierce Davis and Perritano LLP
10 Post Off Square

Suite 1100N

Boston, MA 02109

Work Phone (617) 350-0950
Added Date: 06/09/2021

 

PROPER

632617

632617

632617

 

 

 

Printed: 06/14/2021 9:52 am

Case No: 2181CV00437

Page: 1

 

 
CRTR2709-CR

  

INCV-LOQECOMMONWEAL TA OFIMASSAGCHYUSE PIS: Page 3 of 97

MIDDLESEX COUNTY
Docket Report

 

 

Defendant

Unobskey, Arthur

Defendant

Wayland School Committee

Private Counsel

Adam Simms

Pierce Davis and Perritano LLP
Pierce Davis and Perritano LLP
10 Post Off Square

Suite 1100N

Boston, MA 02109

Work Phone (617) 350-0950
Added Date: 06/09/2021

Private Counsel

Adam Simms

Pierce Davis and Perritano LLP
Pierce Davis and Perritano LLP
10 Post Off Square

Suite 1100N

Boston, MA 02109

Work Phone (617) 350-0950
Added Date: 06/09/2021

 

632617

632617

 

 

FINANCIAL DETAILS

 

Date

 

Fees/Fines/Costs/Charge

 

Assessed Paid

 

 

Dismissed

 

Balance

 

02/26/2021
02/26/2021
02/26/2021

02/26/2021

Civil Filing Fee (per Plaintiff)
Civil Security Fee (G.L. c. 262, § 4A)
Civil Surcharge (G.L. c. 262, § 4C)

Fee for Blank Summons or Writ
(except Writ of Habeas Corpus) MGL
262 sec 4b

Total

240.00 240.00
20.00 20.00

15.00 15.00

35.00 35.00

310.00 310.00

0.00

0.00

0.00

0.00

0.00

0.00
0.00
0.00

0.00

0.00

 

 

 

Printed: 06/14/2021 9:52 am

Case No: 2181CV00437

Page: 2

 

 

 
CRTR2709-CR

 

Page 4 of 97
MIDDLESEX COUNTY

Docket Report

 

INFORMATIONAL DOCKET ENTRIES

 

Date

 

Ref

 

Description Judge

 

 

 

02/26/2021

02/26/2021

02/26/2021
02/26/2021
02/26/2021
02/26/2021

05/20/2021

06/01/2021

06/08/2021

06/08/2021

06/08/2021

06/08/2021

06/08/2021

06/09/2021

10

Attorney appearance

Case assigned to:

DCM Track A - Average was added on 02/26/2021
Original civil complaint filed.

Civil action cover sheet filed.

Demand for jury trial entered.

EDocument sent:
A Tracking Order was generated and sent to:

Amended: First amended complaint filed by Stephen F. Cass
and Jury Demand

Service Returned for
Defendant Tate, Regina: Service made in hand;

on 5/24/21, at Crown Colony Drive, Murphy, Hesse, Toomey and Lehane,

Service Returned for
Defendant Downs, Jeanne: Service made at last and usual;

195 Concord Rd, Wayland, MA, on 05/24/2021

Service Returned for
Defendant Unobskey, Arthur: Service made in hand;

Seth Crandell, agent, 41 Cochituate Rd, Wayland, MA, on 05/24/2021

Service Returned for
Defendant Miller, Louise: Service made in hand;

Seth Crandell, agent, Selectman's Office, 41 Cochituate Rd, Wayland, MA,
on 05/24/2021

Service Returned for
Defendant Grieco, Ellen: Service made at last and usual:

14 Mellen Lane, Wayland, MA, on 05/24/2021

Service Returned for
Defendant Wayland School Committee: Service made in hand;

Defendants Jeanne Downs, Arthur Unobskey, Louise Miller, Ellen Grieco,
Wayland School Committee's Notice of
Filing of Notice of Removal

 

 

 

Printed: 06/14/2021 9:52 am

Case No: 2181CV00437

 

 

Page: 3
 

 

cs Dsv- 10965 BE NAR topted Core AL Page 5 of 97
Docket Report

06/09/2021 Attorney appearance

On this date Adam Simms, Esq. added as Private Counsel for Defendant
ss Jeanne Downs. es ee _
06/09/2021 Attorney appearance

On this date Adam Simms, Esq. added as Private Counsel for Defendant
2 Arthur Unobskey, So.
06/09/2021 Attorney appearance

On this date Adam Simms, Esq. added as Private Counsel for Defendant
pailae Sse ee Louise Miller, oe -
06/09/2021 Attorney appearance

On this date Adam Simms, Esq. added as Private Counsel for Defendant
Sopa ee eee ad EllenGrieco. SVESiSEAS ot MWe ae ee siento
06/09/2021 Attorney appearance

On this date Adam Simms, Esq. added as Private Counsel for Defendant

Wayland School Committee.

 

 

 

 

mipDLEsEx, ss. Commonwealth of Massachusetts
SUPERIOR COURT DEPARTMENT OF THE TRIAL COURT

In testimony that the foregoing is a true copy on file
and of record made by photographic process, I hereunto
set my hand and affix the seal of said Superior Court
this “Asi, d 4 une, 2021.

Tits, Why,
Deputy Atalsiaht cite

 

 

 

Printed: 06/14/2021 9:52 am Case No: 2181CV00437 Page: 4

 

 

 
Case 1:21-cv-10965-PBS Document i, Filed 06/17/21 Page 6 of 97

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX ss. SUPIEROR COURT DEPARTMENT
OF THE TRIAL COURT

Docket # BIOUCUY37

 

Stephen F, Cass

Plaintiff
Vv. COMPLAINT AND JURY DEMAND

JEANNE DOWNS, ARTHUR UNOBSKEY, LOUISE
MILLER, ELLEN GRIECO, REGINA TATE,
MURPHY, HESSE, TOOMEY AND LEHANE, LLP, FILED

WAYLAND SCHOOL COMMITTEE CLERK OF COURTS
FOR THE COUNTY OF MIDDLESEX

FEB 26 2021

CLERK

 

Defendant

 

 

 

INTRODUCTION

This action is being commenced to recover damages sustained by plaintiff Stephen F. Cass as
a result of the retaliatory actions of Defendants Jeanne Downs, Ellen Grieco, Louise Miller, Arthur
Unobskey, Regina Tate, Murphy, Hesse, Toomey and Lehane, LLP, and Wayland School
Committee (“WSC”) (collectively “Defendants”). Mr. Cass seeks compensation for the wrongful
and/or tortious acts of the Defendants, specifically their retaliatory actions which violated Cass’
civil rights under 42 U.S.C. § 1983 and MA G.L. c. 12, § 11H,I as well as their defamation,
negligent and intentional infliction of emotional distress, negligent supervision, civil conspiracy
and whistleblower retaliation.

Cass served as athletic director at for the Wayland Public Schools (“WPD”) from 2013-2015.
Upon accepting the job, he was unaware of numerous problems which plagued the athletic

program including two athletic director predecessors being fired in the previous three years, the
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 7 of 97

hiring of two auditing firms to review athletic finances who determined over $300,000 had been
misused by the athletic program, and budgets overruns in excess of 30%.

School committee members in particular were adamant that the athletic department’s fiscal
and operational issues needed to be addressed and made numerous public comments on the subject
and directly to Cass himself. As result, Cass went to work to balance the budget and review the
operation issues in his department. Most the issues he uncovered were the result of the actions of
the Wayland High School (“WHS”) football coach who was also the assistant principal. Rather
than support Cass in addressing the issues, the WHS principal illegally fired Cass. As a result of
the actions of his supervisor, Cass ultimately took his complaints to the WSC in accordance with
his school policy. They refused to meet with him.

After Cass’ employment ended, the WSC and their attorney Regina Tate submitted false and
incomplete information to state agencies under the guise of ‘investigating’ Cass’ complaints.
Their actions, together with the actions of WPS officials, caused ‘Cass to be labeled a liar and
become a pariah in Wayland, Cass was even arrested by police friends of the football coach as a
result of his whistleblowing actions.

Cass was vindicated when a jury unanimously found he was fired in violation of the
Massachusetts Whistleblower Act. After the trial, Cass expected to be immediately rehired to his
athletic director position in accordance with WSC policy. However, rather than rehire him, WSC
members and WPS officials made disparaging public remarks and applauded school officials for
their actions.

For years, WSC members and WPS officials were committed to covering up the issues Cass
disclosed. This led to a final incident in January 2020 in which the WSC, as they had done

previously, hired a WPD officer to intimidate and prevent Cass from speaking at a WSC meeting
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 8 of 97

in order to inform the Wayland community that WSC and WPS officials had covered up
allegations of rape and sexual assault committed by football players.
PARTIES

1. Plaintiff currently resides at 9 Captain Linnell Rd., Orleans, Barnstable County,

Massachusetts. His mailing address is PO Box 2723, Orleans, MA 02653.

2. Defendant Arthur Unobskey (“Unobskey”) is an employee of the Wayland Public
Schools. He is sued in her individual capacity. His employment address is 41 Cochituate Rd.,
Wayland, MA 01778, Middlesex County, Massachusetts.

Bk Defendant Louise Miller (“Miller”) is an employee of the Town of Wayland. She is
sued in her individual capacity. Her employment address is 41 Cochituate Rd., Wayland, MA
01778, Middlesex County, Massachusetts.

4, Defendant Wayland School Committee (“WSC”) is a public agency. Its
employment address is 41 Cochituate Rd., Wayland, MA 01778, Middlesex County,
Massachusetts.

5. Defendant Ellen Grieco (“Grieco”) is the former Chair of the Wayland School
Committee. She is sued in her individual capacity. She currently resides at 14 Mellen Ln.,
Wayland, MA 01778, Middlesex County, Massachusetts,

6. Defendant Jeanne Downs (“Downs”) is the current Chair of the Wayland School
Committee. She is sued in her individual capacity. She currently resides at 195 Concord Rd..,
Wayland, MA 01778, Middlesex County, Massachusetts

7. Defendant Regina Tate (“Tate”) is former Town Counsel for the Wayland Public

Schools. She is sued in her individual capacity. Her place of employment is listed as Murphy,
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 9 of 97

Hesse, Toomey and Lehane, LLP, Crown Colony Plaza, 300 Crown Colony Drive, Suite 410,
P.O. Box 9126, Quincy, MA 02169.

8. Defendant Murphy, Hesse, Toomey and Lehane, LLP (“MHTL”) is a law firm
which formerly represented the Wayland Public Schools. Their address is Murphy, Hesse,

Toomey and Lehane, LLP, Crown Colony Plaza, 300 Crown Colony Drive, Suite 410, P.O. Box

9126, Quincy, MA 02169.

VENUE & JURISDICTION

9. The Superior Court has original subject matter jurisdiction of this action pursuant to
G.L. c. 212, § 4, and G.L. c. 214, § 1.

10. This Court has personal jurisdiction pursuant to G.L. c. 223A, § 2 because the
parties maintain their principal places of business and/or residences within the Commonwealth of
Massachusetts.

11. This Court has concurrent jurisdiction over Plaintiffs claims arising under federal
law pursuant to 20 U.S.C. § 1681 and 42 U.S.C. § 1983.

12. Venue is appropriate in Middlesex County pursuant to G.L. c. 223, § 1.

GENERAL FACTUAL ALLEGATIONS
Stephen Cass’ Hiring as Wayland Athletic Director

13. | Cass was employed as Director of Athletics and Health and Wellness Instructor by
WPS from July 2013 through June 23, 2015.

14. In his contract, he was employed as an 80% athletic director and 20% Health and
Wellness teacher.

15. On the last page of the contract, it stated that “J hereby accept the conditions stated

herein and agree to abide by ail relevant laws, Wayland School Committee policies, and
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 10 of 97

administrative rules and regulations which apply to my position. ”

16. WSC policy DIF titled Anti-Fraud and Whistleblower Policy states the following:
“All persons who make a report of a violation or suspected violation of this policy are subject to
the protections of G.L. c. 149, §185, and of G.L. c. 12A, § 14. Accordingly, no such person who
attempts to comply with this policy shall:

© be dismissed or threatened with dismissal;

be disciplined, suspended, or threatened with discipline or suspension;

be penalized or be the subject of any other retribution or retaliation;

be intimidated or coerced, or

be subjected to any other adverse employment action.

17. Cass received a BA from Yale University where he captained the soccer team. He
has an MBA from The Ohio State University and national athletic director certification. He
served as athletic director at three schools prior to working in Wayland and worked in the
athletic departments of both his alma maters.

Athletic Department issues Cass’ Inherited and Uncoverred

18. During the interview process, Cass was never informed of the severe fiscal and
operational problems which had plagued Wayland athletics for years.

19. Two WPS athletic directors had been fired in the three years before Cass’ hiring.
Martha Jamieson was fired in 2010 and filed a lawsuit against WPS. Her successor Justice
Smith was fired in 2013 for mismanaging the athletic budget.

20. Inher lawsuit, Jamieson made numerous allegations about the football program
including: the team getting generally preferential treatment; cheating in violation of

Massachusetts Interscholastic Athletic Association (MIAA) rules; drinking and drug use being
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 11 of 97

covered up by WPS officials and the WPD; incidents of rape and sexual assault being covered up
by WPS officials. She also spoke in general terms of a football coach and program totally out of
control and above accountability. In addition, she gave numerous examples of an unnaturally
close and unhealthy relationship between the football program and WPD officers, several of
whom played football with or for Parseghian at WHS.

21. Between 2011-2013, WPS hired two auditing firms to review athletic department
finances. They uncovered numerous irregularities including over $300,000 in misused funds and
recommended tighter controls surrounding athletic finances. .

22. Cass began scrutinizing financial documents in August 2013. In doing so, he
uncovered a long list of issues that had not been mentioned to him before accepting his position,
including violations for which Parseghian was ultimately convicted by the State Ethics
Commission on December 12, 2017.

23. In addition, Cass learned that there were issues relating to equity and Title IX in
WHS athletics. The lack of equity resulted mostly from the actions of Parseghian who used his
administrative position and power within WHS to direct a disproportionate amount of resources
and funds to the football program, often in violation of school policy and state law.

24. Cass informed his superiors of the many illegal and inequitable practices within the
athletic program. None of these individuals was willing to support Cass in resolving the
problems or confront the coaches involved.

Cass’ Accomplishments and Departure from WHS

25. During Cass’ two years, Wayland varsity teams achieved more on-field success

than at any time in history. In 2014, Wayland teams won more state championships (7), than in

any other calendar year before or since. According to the Boston Globe’s All-Sports ranking,
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 12 of 97

during Cass’ two years in charge, Wayland teams won more games than in the four years before

his arrival or the six years since.

26. In addition to on-field success, Cass reduced the budget deficit from nearly
$100,000 to $7,000 in each of his two years as athletic director.

27. Despite these accomplishments and the support of the vast majority or coaches,
athletes, and WHS parents, Cass was informed his contract would not be renewed in May 2015.
WHS Principal Allyson Mizoguchi, who had a long and close relationship with Parseghian,
authored a highly negative and exaggerated professional evaluation of Cass and terminated his
employment with WPS.

28. On May 19, 2015 Cass was officially informed in a private meeting with
Superintendent Paul Stein that his contract would not be renewed.

29. Cass prevailed at trial in US District Court by a unanimous jury verdict on his
Massachusetts Whistleblower Claim in July 2019.

Cass Exposes Issues

30. As aresult of WPS leaders attempting to fire him illegally and coverup the many
issues and illegalities in the WHS athletic programs, Cass appealed to the WSC to both intervene
in his employment situation and address the violations of school policy and law.

31. Cass wrote a two-page letter to the WSC on May 19, 2015 listing his employment
situation and the issues he’d uncovered in general terms. He received no reply from the WSC.

32. On May 26, 2015, Cass spoke publicly at a WSC to raise the issues and appeal to
the WSC in intervene.

33. This caused his employment situation and the related issues to become a public

matter, something he had tried to avoid. Many news articles were subsequently written in the
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 13 of 97

MWDN and the Boston Globe about problems within the WHS athletic program beginning with
a front page article in the MWDN titled “Wayland Athletic Director warns of ‘illegal practices’
in youth sports.”

34. On June 3, 2015, Cass received an email from WSC chair Ellen Grieco informing
him that the WSC was not willing to meet with him, in violation of school policy and his

employment rights.

35. Attorney Tate falsely informed the WSC that they were not allowed to meet with
Cass.

36. During the spring and summer, Attorney Tate made numerous spoken and written
comments which disparaged Cass rather than applaud his courage for addressing issues and
confronting an all-powerful coach.

37. WPS officials, WSC members, and Tate repeatedly refused to meet with Cass to
discuss the issues he uncovered, were intent on firing him illegally, and repeatedly lied to the
public to discredit Cass. As a result, after his employment with WPS ended, Cass continued to
speak publicly and provide information to the public through written documents both to clear his
own name but also to force WPS officials to investigate the issues he uncovered. These issues
included, inter alia, fiscal fraud and ethics violations in the football program, covering up rape
and sexual assault allegations in the football program, cheating in violation of MIAA policy, the
football team having misappropriated funds belonging to other Wayland teams, fiscal fraud in
the boys soccer program, illegal hiring practices, and other violations of school policy and state
law.

38. Cass spoke publicly at numerous WSC meetings in the summer and fall of 2015

imploring WSC members to investigate his claims and to provide examples of the problems he
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 14 of 97

uncovered. The last of his speeches was on October 5.

39. As result of his raising issues publicly, throughout the summer of 2015, Cass was
harassed at the supermarket, jogging, eating dinner...virtually any time he went out in public.
During the summer, several of Parseghian’s high school friends in the Wayland Police
Department (“WPD”) joined in on the harassment. 100’s of anonymous comments attacking
Cass appeared in online media. One morning, Cass found his car covered in white powder at his
Wayland home.

40. This came to a head on October 26, 2015 when Cass was arrested in his home for
the alleged theft of a five-year old computer based on false claims by WPS officials.

41. Cass was found not guilty by directed verdict at trial. The Boston Globe Spotlight
Team and Editor of the MetroWest Daily News wrote about the absurdity of the arrest and
prosecution and remarked on the conspiratorial conduct of the Wayland football parents and

police.

42. In response to the arrest, WSC made numerous public comments praising WPS

officials for their actions.
Cass’ Employment Situation

43. In December 2019, Cass and the WPS and Town reached a financial settlement in
regard to their previous lawsuit. The settlement agreement provided Cass the ability to take legal
action against any WPS or Town employee who was not a named defendant. It was also silent as
to how Cass’ reinstatement and retirement credit would be handled.

44, Cass fully expected he would be immediately reinstated to his job in accordance
with WSC policy DIF. Rather than reward his actions, WSC member Downs made several

public comments which had negative connotations about Cass.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 15 of 97

45. | No WPS employee was reprimanded, dismissed, or disciplined as a result of
illegally violating Cass’ employment rights despite WSC policy DIF stating “Violation of this
section of the policy may result in disciplinary action, up to and including dismissal.”

46. Since Cass was not reinstated to his athletic director position on July 1, 2020 (the
first legal day of the new school year), Cass appealed to Superintendent Unobskey on August 24
but received no reply.

47, On January 16, 2020, the WPC and WPS officials engaged in a final act of
intimidation and retaliation. Cass emailed WSC member Grieco that he would attend a WSC
meeting the following next day. Cass had prepared a speech documenting how WPS officials
and the WPD had covered up past incidents of rape and sexual assault. In response, Downs sent
Cass’ an email reply that Cass perceived as a veiled threat. Upon Cass’ arrival at Town Offices,
he encountered WPS officer Chris Cohen, who was one of three WPD officers who had arrested
Cass. Rather than risk being falsely arrested again Cass chose not speak at the WSC and
publicly expose the terrible crimes and coverup due to the intimidation.

Damage to Cass’ Career and Life

48. As a result of the conduct of the WSC and WPS officials, Cass’ professional
reputation has been effectively ruined. Cass has applied for over 1000 jobs since his arrest but
has not been able to find gainful employment. Several educational search firms informed Cass
they will not work with him due to the publicity resulting from his arrest.

49, Cass expected to be reinstated to his position in the WPS if it was determined he
had been fired in violation of Massachusetts law and WSC policy DIF. Since he has virtually no

job prospects as a result of the actions which occurred in Wayland, severe financial and

emotional distress from which he suffers to this day.

10
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 16 of 97

COUNT I
CIVIL CONSPIRACY
(Grieco, Downs, Tate)
50. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.
51. The Defendants acted in unison to interfere with Mr. Cass’s civil rights, to defame

him, wrongfully imprison him, and intentionally cause him severe emotional distress in an effort

to punish him for speaking out publicly with respect to the following matters:

a. WPS officials covering up incidents of rape and sexual assault by Wayland football
players.

b. Treatment of female student athletes in a manner which violated Title IX.

c. Town and WPS’s indifference and failure to investigate and remedy Title Ix
violations which existed with respect to the treatment of female athletes.

d. WPS officials punishing WHS female students for violations of school and MIAA
policies but not doing the same to male students, especially football players.

e. The football program misappropriating funds belonging to other WHS teams.

f. The football program fundraising in violation of WSC policies and state law.

52. Defendants Irving and Grieco made false statements to the public and at WSC
meetings to harm Cass’ reputation and cover-up their own illegal actions and the illegal actions
of WPD and WPS employees.

53. Irving and Grieco coordinated and allowed a pattern of harassment to continue

against Cass for speaking publicly regarding violations of federal and state law in the WHS

athletic program.

11
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 17 of 97

54. Defendants conspired to have had Cass falsely arrested and prosecuted for a crime
they knew he did not commit.

55. Defendants Lyons and Simon provided false information to the investigation
regarding Cass’ computer as part of a coordinated action to falsely charge Cass with a crime.

56. At all relevant times, the Defendants’ conduct was planned, knowing, willing and

intentional.

57. As a result of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer substantial damages.

COUNT II
DEFAMATION
(Grieco, Downs, Tate)
58. Cass restates, realleges and incorporates by reference each preceding paragraph as
59. Defendants made numerous public comments to WSC members and WPS officials

that were false and misleading.

60. Defendants knowingly and willfully defamed Cass and acted in reckless disregard
to his legal rights and how their words and actions would impact Cass’ standing and reputation in

the community.

61. As a result of the Defendants’ actions, Mr. Cass has suffered actual injury or harm.

COUNT It
NEGIGENT SUPERVISION
(Grieco, Downs)
62. Cass restates, realleges and incorporates by reference each preceding paragraph as

if specifically set forth herein.

63. Defendants owed Cass a duty to take reasonable care in supervising WPS officials

during the course of business so that they did not commit tortious injuries.

64. Defendants breached their duty to properly supervise individuals who reported to

12
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 18 of 97

them.

65. Cass’ injuries resulted due to the conduct of the Defendants.

66. As a result of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer substantial damages.

COUNT IV
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(All Defendants)

67. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

68. Defendants knew or should have known that their intentional conduct would cause
emotional distress,

69. Defendant’s conduct was extreme and outrageous, beyond all possible bounds of

decency, and was utterly intolerable in a civilized community.

70. The actions of the Defendants were the cause of the plaintiffs distress.

71. The emotional distress sustained by the plaintiff was severe and of a nature that no
reasonable man could be expected to endure it.

72. As a result of the Defendants’ outrageous actions, Cass has suffered physical and
emotional effects due to the Defendants intentional conduct, including not limited to depression,
anxiety, sleeping issues, and frequent thoughts of suicide.

73. The Defendants actions were extreme and outrageous such that any reasonable
person in Cass’ position would have suffered emotional distress under the circumstances Cass
was forced to endure due to the Defendants intentional conduct.

74, As aresult of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer severe emotional distress and substantial damages.

13
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 19 of 97

COUNT V
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
(All Defendants)

75. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

76. Defendants owed Cass a duty of care to provide Cass the rights as all other WPS
employees, to not allow him to be subjected to harassment by school employees as a result of his
whistleblowing activities. They owed him a duty of care to properly investigate the issues of

policy and law he uncovered.

77. Any reasonable person in the same situation would have likely suffered emotional
distress as result of the Defendant’s conduct.

78.  Defendant’s actions have caused actual physical harm to Cass including
nervousness, anxiety, difficulty sleeping, and traumatic flashbacks.

79, As a result of the Defendants’ wrongful acts, Cass has suffered and continues to
suffer severe emotional distress and substantial damages.

COUNT VI
WHISTLEBLOWER RETALIATION
(Wayland School Committee)
80. Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set

forth herein.

81. Defendants retaliated against Cass by not reinstating him to his position as athletic

director for WPS.

82, Defendants retaliated against Cass by placing a WPD officer at a WSC meeting to

prevent Cass from speaking publicly about crimes being covered up by WSC members and WPS

officials,

14
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 20 of 97

83. Asaresult of the Defendants’ wrongful actions Mr. Cass has suffered and continues

to suffer damages.

COUNT VII
VIOLATION OF 42 U.S.C. § 1983 and G.L. c. 12, § 11H, I
(Downs, Grieco, Unobskey, Miller)

84, Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set
forth herein.

85. Defendants, acting under the color of state law, wrongfully deprived Cass of his
constitutional rights, privileges, and freedom by retaliating against him for exercising his First
Amendment rights by publicly speaking out regarding ongoing violations of state and federal law
within WPS,

86. Defendants committed these acts with malice as a result of Cass’ whistleblowing
activities that brought embarrassment to public criticism of WSC members and WPS officials.

87. The Defendants completed all such acts knowing their conduct would deprive Cass
of his “right of enjoying and defending his life and liberty” and his “safety and happiness” as
defined in the Massachusetts Declaration of Rights. In addition, they did “interfere by threats,
intimidation or coercion, or attempt to interfere by threats, intimidation or coercion, with the
exercise or enjoyment by [Cass] of rights secured by the constitution or laws of the United
States, or of rights secured by the constitution or laws of the commonwealth.”

88. Asa direct and proximate result of the Defendants’ wrongful actions and deliberate
indifference to Cass’s rights, Cass has suffered emotional distress, monetary damages, and his

character and standing in the community have been irreparably harmed.

WHEREFORE, Plaintiff Stephen F. Cass respectfully requests that this Honorable Court:

15
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 21 of 97

89. Enter a judgment in favor of Cass and against the Defendants on all Counts prayed

herein;
90. | Award Cass the damages he sustained because of Defendants’ breaches and
wrongful actions in an amount to be determined at trial; and

91. | Award Cass multiple and/or punitive damages where allowable, in an amount to be

determined at trial; and

92. Order Cass to be reinstated to his position as athletic director for the Wayland
Public Schools together with full seniority rights; and

93. | Award Cass his costs and attorneys’ fees; and

94. Award such other and further relief as may appear just and proper.

JURY DEMAND

Plaintiff Stephen F. Cass hereby requests a jury on all counts so triable.

Respectfully submitted,

STEPHEN F. CASS,

 

 

£
——

PO Box 72h CPO BK a7 3>

Orleans, MA 02653

stephenfcass@vyahoo.com

339.368.2961

Dated: February 26, 2021

 

MIDDLESEX, ss. Commonwealth of Massachusetts
SUPERIOR COURT DEPARTMENT OF THE TRIAL COURT

In testimony that the foregoing is a true copy on file
and of record made by photographic process, I hereunto
set my hand and affix the seal of said Superior Court
this Fourteenth day of June, 2021.
(idl ff } 16
Ny VF ha f YU Vy l
Deputy Assistant Cler

 

 
 

CIVIL ACTION GASG FRCS FAYE}O96S-PBS DoclinentT1_ Filed 0¢/17/BrialkGqurt >§ Massachusetts

Q/ RCV Y 2 CL The Superior Court

COUNTY
Middlesex
ADDRESS: 9 Captain Linnell Rd. (PO Box 2723)

 

 

 

PLAINTIFF(S): Stephen F. Cass

 

 

 

Orleans, MA 02653

 

 

 

 

 

 

 

 

 

 

DEFENDANT(S): Ellen Grieco, Jeanne Downs, Arthur Unobskey, Loulse Miller, Regina Tate
Wayland School Committee, Murphy, Hesse, Toomey and Lehane, LLP

ATTORNEY:

ADDRESS: ADDRESS: please see attached document

BBO:

TYPE OF ACTION AND TRACK DESIGNATION (see reverse side)
CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
D13 DECLARATORY JUDGEMENT (G.L. c. 231A) A YES C] NO

 

 

“If "Other" please describe:

ls there a claim under G.L. c. 93A? Is this a class action under Mass. R. Civ. P. 23?
[_] Yes NO

[_] YES NO
STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

The following is a full, itemized and detailed statement of the facts on which the undersigned plaintiff or plaintiffs counsel relies to determine money damages
For this form, disregard double or treble damage claims; indicate single damages only.

TORT CLAIMS
(attach additional sheets as necessary)

 

A. Documented medical expenses to date:

 
 
 
 
 

 

1. Total hospital Expenses oo... ecccceseesessssesssseceeseesessesessupeseiians gO
2. Total doctor EXPENSES ooo... cceccecsscecsesscreesesenseersetsetansenneneneessvenees $
3. Total chiropractic expenses ............ ji
4. Total physical therapy expenses .............. $
5. Total other expenses (describe below) $
S$
B. Documented lost wages and compensation to date oo... ce ceccsuseececrereen vient canyphiptt gt AO. SnZB.. scattiloen, c g 1,280,000 _
C. Documented property damages to date .........ccecccccsscevseeseseseeees baits Oe eneees covet tetanasenseenneeeesaees $
D. Reasonably anticipated future medical and hospital expenses = slisanivaisbaaaabelivecestvaies $
E. Reasonably anticipated lost Wages .o....cccccccsssssceccosveseeseeoue ad aad dS Ra Naa eee jttiutiettteereenean  § 9:220,000
F, Other documented items of damages (describe below) . gy roo;000

)
G. Briefly describe plaintiff's injury, including the nature and extent of injury:
loss of career, severe emotional distress, loss of home, friends and community,

TOTAL (A-F):$ 5,600,000

CONTRACT CLAIMS
(attach additional sheets as necessary)

L] This action includes a claim involving collection of a debt incurred pursuant to a revolving credit agreement. Mass. R. Civ. P. 8.1(a).
Provide a detailed description of claim(s):

TOTAL: $

Signature of Attorney/ Unrepresented Plaintiff: X Date:

‘RELATED ACTIONS: Please provide the case number, case name, and county of any related actions pending in the Superior Court.
Stephen Cass v. Tchn Rifehre. Baristeble ss

CERTIFICATION PURSUANT TO SJC RULE 1:18
| hereby certify that | have complied with requirements of Rule 5 of the Supreme Judicial Court Uniform Rules on Dispute Resolution (SJC

Rule 1:18) requiring that | provide my clients with information about court-connected dispute resolution services and discuss with them the
advantages and disadvantages of the various methods of dispute resolution.

 

Signature of Attorney of Record: X Date:

 
CIVIL ACTION COVER Day DRlee Shake T one £97
Casgeeey ebPEGERY SHAT BEST DESERIBER OLE ASE
AC Actions Involving the State/Municipality * ER Equitable Remedies RP Real Property
AA‘ Contract Action involving Commonwealth, DO1 Specific Performance of a Contract (A) C01 Land Taking (F)
Municipality, MBTA, etc. (A) DO2 Reach and Apply (F) C02 Zoning Appeal, G.L. c. 40A (F)
AB1 Tortious Action involving Commonweaith, DO3 Injunction (F) C03 Dispute Concerning Title (F)
Municipality, MBTA, etc. (A) D04 Reform Cancel Instrument (F) C04 Foreclosure of a Mortgage (X)
AC1 Real Property Action involving DO5 Equitable Replevin (F) C05 Condominium Lien & Charges (X)
Commonwealth, Municipality, MBTA etc. (A) DO6 Contribution or Indemnification (F) C99 Other Real Property Action (F)
AD1 Equity Action involving Commonwealth, DO7 Imposition of a Trust (A)
Municipality, MBTA, etc. (A) DO08 Minority Shareholder's Suit (A) MC Miscellaneous Civil Actions
AE1 Administrative Action involving DO¢ Interference In Contractual Relationship (F)
Commonwealth, Municipality, MBTA,etc. (A) D10 Accounting {A) E18 Foreign Discovery Proceeding (X)
D11 Enforcement of Restrictive Covenant (F) E97 Prisoner Habeas Corpus (X)
CN Contract/Business Cases D12 Dissolution of a Partnership (F) E22 Lottery Assignment, G.L. c. 10, § 28 (X)
D13 Declaratory Judgment, G.L. c. 231A (A)
A01 Services, Labor, and Materials (F) 014 Dissolution of a Corporation (F) AB Abuse/Harassment Prevention
A02 Goods Sold and Delivered (F) D99 Other Equity Action (F)
A03 Commercial Paper (F) E15 Abuse Prevention Petition, G.L.c. 209A (X)
A04 Employment Contract (F) PA Civil Actions Involving Incarcerated Party T E21 Protection from Harassment, G.L. c. 258E(X)
A05 Consumer Revolving Credit -m.r.c.p.s.1  (F) "
aoe ae ee cae Estate a PA1 Contract Action involving an AAS | vil Actions
i ; Incarcerated Party (A) ee
AP Sean Dispute a PBI Tortious Action Involving an E02 ae ie Administrative Agency, "
BA1 Governance Conduct, Internal Incarcerated Party (A) E03 Certiorari Action, G.L. c. 249, § 4 (X)
Affairs of Entities (A) PC1 Real Property Action involving an E05 Confirmation of Arbitration Awards (X)
BAS Liability of Shareholders, Directors Incarcerated Party (F) E06 Mass Antitrust Act, G.L. c. 93, § 9 (A)
Officers, Partners, etc. ‘ow PD1 Equity Action involving an E07 Mass Antitrust Act, G.L. c. 93, § 8 (X)
BB1 Shareholder Derivative (A) PEI ae eaten involving an (F) E08 Appointment of a Receiver (X)
BB2 Securities Transactions (A) aac d Party 9 (F) E09 Construction Surety Bond, G.L. c. 149,
BC1 Mergers, Consolidations, Sales of §§ 29, 29A (A)
Assets, Issuance of Debt, Equity, etc. (A) ah Toe Appeal a
BD1 Intellectual Property (A) TR Torts forker's Compensation
esos ey B03 Motor Vehicle Negigence - Personal E17 CMIRIQHSAL GL c12,§ 1H
BG1 Financial Institutions/Funds (A) Injury/Property Damage (F) E24 Appeal from District Court
BH1 Violation of Antitrust or Trade B04 Other Negligence - Personal Commitment, G.L. ¢.123, § 9(b) (X)
Regulation Laws (A) ~ pe wit iy a E25 Pleural Registry (Asbestos cases)
A99 Other Contract/Business Action - Specify (F) B06 Malpractice - Medical (A) ae Bei aL . are 2 c
. . . , res ae ~ Aun dical a E99 Other Administrative Action (X)
Choose this case type if ANY party is the rongful eath - Non-medica (A) 201 Medical Malpractice - Tribunal only,
Commonwealth, a municipality, the MBTA, or any B15 Defamation (A) G.L. c. 231, § 60B (F)
other governmental entity UNLESS your case is a B19 Asbestos _ : (A) Z02 Appeal Bond Denial (X)
case type listed under Administrative Civil Actions B20 Personal Injury - Slip & Falt 5
(AA). B21 Environmental ex Offender Review
B22 Employment Discrimination (F) 805
t Choose this case type if ANY party Is an SEU eug uae gas. mongole. (A) E12 SDP Commitment, G.L.c. 123A, § 12 (X)
incarcerated party, UNLESS your case is a case B99 Other Tortious Action (F) E14 SDP Petition, G.L. c. 123A, § 9(b) (x)
type listed under Administrative Civil Actions (AA)
or is a Prisoner Habeas Corpus case (E97). RP Summary Process (Real Property) RC Restricted Civil Actions
S01 Summary Process - Residential (X) E19 Sex Offender Regi
: gistry, G.L. c. 6, § 178M (X)
S02 Summary Process ~ Commercial/ E27 Minor Seeking Consent, G.L. ¢.112, § 12S(X)
Non-residential (F)

TRANSFER YOUR SELECTION TO THE FACE SHEET

EXAMPLE:

CODE NO. TYPE OF ACTION (specify) TRACK HAS A JURY CLAIM BEEN MADE?
YES [| No

BO3 Motor Vehicle Negligence-Personal Injury FF.

STATEMENT OF DAMAGES PURSUANT TO GL. c. 212, § 3A

DUTY OF THE PLAINTIFF - The plaintiff shall set forth, on the face of the civil action cover
statement specifying the facts on which the plaintiff relies to determine mone
statement as to the damages, shall be served with the complaint. A clerk-
otherwise provided by law, unless it is accompanied by such a state

sheet (or attach additional sheets as necessary), a
y damages. A copy of such civil action cover sheet, including the
magistrate shall not accept for filing a complaint, except as
ment signed by the attorney or self-represented litigant.

DUTY OF THE DEFENDANT - If the defendant believes that the statement of damages filed by the plaintiff is inadequate, the defendant may
file with his/her answer a statement specifying the potential damages which may result if the plaintiff prevails.

A CIVIL COVER SHEET MUST BE FILED WITH EACH COMPLAINT.
FAILURE TO COMPLETE THIS COVER SHEET THOROUGHLY AND ACCURATELY
MAY RESULT IN DISMISSAL OF THIS ACTION.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 24 of 97

NAMES and ADDRESSES OF DEFENDANTS
Stephen F. Cass v. Named Defendants
Middlesex County, MA
February 26, 2021

Ellen Grieco

14 Mellen Ln.

Wayland, MA 01778

Middlesex County, Massachusetts

Arthur Unobskey

41 Cochituate Rd.

Wayland, MA 01778

Middlesex County, Massachusetts

Louise Miller

41 Cochituate Rd.

Wayland, MA 01778

Middlesex County, Massachusetts

Wayland School Committee

41 Cochituate Rd.

Wayland, MA 01778

Middlesex County, Massachusetts

Jeanne Downs

195 Concord Rd.

Wayland, MA 01778

Middlesex County, Massachusetts

Regina Tate

c/o Murphy, Hesse, Toomey and Lehane, LLP
Crown Colony Plaza

300 Crown Colony Drive

Suite 410

P.O. Box 9126

Quincy, MA 02169.

Murphy, Hesse, Toomey and Lehane, LLP
Crown Colony Plaza

300 Crown Colony Drive

Suite 410

P.O. Box 9126

Quincy, MA 02169.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 25 of 97

STATEMENT OF DAMAGES PURSUANT TO G.L. c. 212, § 3A

Lost Wages to Date
Anticipated Lost Wages
Emotional Distress

Emotional Distress

TOTAL

Respectfully submitted,

February 26, 2021

6 years x $230,00/yr (minus $100,000 credit)

14 years x 230,000/yr

$50,000 x 20 yrs (loss of career / community)

Police intimidation January 2020

SS

?

$1,280,000
$3,220,000
$1,000,000
$ 100,000

$5,600,000

pr

LS
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 26 of 97
COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX ss. SUPIEROR COURT DEPARTMENT
OF THE TRIAL COURT

Docket # 2181CV00437

C

 

Stephen F. Cass

Plaintiff
V. FIRST AMENDED COMPLAINT
AND JURY DEMAND

JEANNE Downs, ARTHUR UNOBSKEY, LOUISE
MILLER, ELLEN GRIECO, REGINA TATE,
WAYLAND SCHOOL COMMITTEE |

    

FY.ED
IN THE orice OF THE

OF COURTS
FOR oie SOUNTY OF MIDDLESEX

MAY 20 2021

Defendants

 

 

 

INTRODUCTION

This action is being commenced to recover damages sustained by plaintiff Stephen F. Cass
resulting from the actions of Jeanne Downs, Ellen Grieco, Louise Miller, Arthur Unobskey, Regina
Tate, and Wayland School Committee (“WSC”) (collectively “Defendants”). Mr. Cass seeks
compensation for the wrongful and/or tortious acts of the Defendants, specifically their retaliatory
actions which violated Cass’ civil rights under 42 U.S.C. § 1983 and MA G.L. c. 12, § 11H,l as
well as their defamation, negligent and intentional infliction of emotional distress, negligent
supervision, civil conspiracy, whistleblower retaliation, breach of contract, and breach of implied
covenant of good faith and fair dealing.

Cass served as athletic director for the Wayland Public Schools (“WPS”) from 2013-2015.
Upon accepting the job, he was unaware of numerous problems which plagued the athletic

program including two athletic director predecessors being fired in the previous three years, the
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 27 of 97

hiring of two auditing firms to review athletic finances who uncovered as much as $600,000 in
misused money, and budgets overruns in excess of 30%.

School committee members in particular were adamant that the athletic department’s fiscal
and operational issues needed to be addressed and made numerous public comments on the subject
and directly to Cass himself. As result, Cass went to work to balance the budget and review the
operational issues in his department. Most of the issues he uncovered were the result of the actions
of Wayland High School (“WHS”) football coach Scott Parseghian who was also the assistant
principal. Rather than support Cass in addressing the issues, the WHS principal and
Superintendent illegally fired Cass. In accordance with WSC policy, Cass then took his
complaints to the WSC who refused to meet with him in violation of his employment rights.

The school’s attorney Regina Tate possessed the legal acumen and had the responsibility to
ensure the WSC acted in accordance with the law. She was receiving substantial fees for her work
and chose to intentionally and illegally violate Cass’ employment rights, made disparaging public
and private remarks about Cass, and ultimately lied in Federal Court in an attempt to coverup her
actions.

After Cass’ employment ended, the WSC and Attorney Tate submitted false and incomplete
information to state agencies under the guise of ‘investigating’ Cass’ complaints. Their actions,
together with the actions of WPS officials, caused Cass to be labeled a liar and become a pariah in
Wayland, Cass was later falsely arrested by police friends of the football coach as a result of his
whistleblowing actions. The subsequent criminal trial resulting from the arrest ended in a rare
directed verdict in Cass’ favor.

Cass was vindicated when a jury unanimously found he was fired in violation of the

Massachusetts Whistleblower Act. After the trial, Cass expected to be immediately rehired to his
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 28 of 97

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX ss. SUPIEROR COURT DEPARTMENT
OF THE TRIAL COURT

Docket # 2181CV00437

C

 

Stephen F. Cass

Plaintiff
Vv. FIRST AMENDED COMPLAINT
AND JURY DEMAND

JEANNE DOWNS, ARTHUR UNOBSKEY, LOUISE
MILLER, ELLEN GRIECO, REGINA TATE,

   
   
 

 

 

 

 

WAYLAND SCHOOL COMMITTEE =.
“on HET ON COUR sex
Defendants
MAY 2 0 2021
JEL»
INTRODUCTION

This action is being commenced to recover damages sustained by plaintiff Stephen F. Cass
resulting from the actions of Jeanne Downs, Ellen Grieco, Louise Miller, Arthur Unobskey, Regina
Tate, and Wayland School Committee (“WSC”) (collectively “Defendants’”). Mr. Cass seeks
compensation for the wrongful and/or tortious acts of the Defendants, specifically their retaliatory
actions which violated Cass’ civil rights under 42 U.S.C. § 1983 and MA G.L. c. 12, § 11H,I as
well as their defamation, negligent and intentional infliction of emotional distress, negligent
supervision, civil conspiracy, whistleblower retaliation, breach of contract, and breach of implied
covenant of good faith and fair dealing.

Cass served as athletic director for the Wayland Public Schools (“WPS”) from 2013-2015.
Upon accepting the job, he was unaware of numerous problems which plagued the athletic

program including two athletic director predecessors being fired in the previous three years, the
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 29 of 97

hiring of two auditing firms to review athletic finances who uncovered as much as $600,000 in
misused money, and budgets overruns in excess of 30%.

School committee members in particular were adamant that the athletic department’s fiscal
and operational issues needed to be addressed and made numerous public comments on the subject
and directly to Cass himself. As result, Cass went to work to balance the budget and review the
operational issues in his department. Most of the issues he uncovered were the result of the actions
of Wayland High School (“WHS”) football coach Scott Parseghian who was also the assistant
principal. Rather than support Cass in addressing the issues, the WHS principal and
Superintendent illegally fired Cass. In accordance with WSC policy, Cass then took his
complaints to the WSC who refused to meet with him in violation of his employment rights.

The school’s attorney Regina Tate possessed the legal acumen and had the responsibility to
ensure the WSC acted in accordance with the law. She was receiving substantial fees for her work
and chose to intentionally and illegally violate Cass’ employment rights, made disparaging public
and private remarks about Cass, and ultimately lied in Federal Court in an attempt to coverup her
actions.

After Cass’ employment ended, the WSC and Attorney Tate submitted false and incomplete
information to state agencies under the guise of ‘investigating’ Cass’ complaints. Their actions,
together with the actions of WPS officials, caused Cass to be labeled a liar and become a pariah in
Wayland. Cass was later falsely arrested by police friends of the football coach as a result of his
whistleblowing actions. The subsequent criminal trial resulting from the arrest ended in a rare
directed verdict in Cass’ favor.

Cass was vindicated when a jury unanimously found he was fired in violation of the

Massachusetts Whistleblower Act. After the trial, Cass expected to be immediately rehired to his
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 30 of 97

athletic director position in accordance with WSC policy. However, rather than rehire him, WSC
members and WPS administrators made disparaging public remarks and applauded the school
officials who broke the law.

For years, WSC members and WPS officials were committed to covering up the issues Cass
disclosed. This led to a final incident in January 2020 in which the WSC, as they had done
previously, hired a Wayland Police Department (““WPD”) officer to intimidate and prevent Cass
from speaking at a WSC meeting so to inform the Wayland community that school officials had
covered up allegations of rape and sexual assault committed by football players.

PARTIES
l. Plaintiff currently resides at 9 Captain Linnell Rd., Orleans, Barnstable County,

Massachusetts. His mailing address is PO Box 2723, Orleans, MA 02653.

py Defendant Arthur Unobskey (“Unobskey”) is an employee of the Wayland Public
Schools. He is sued in her individual capacity. His employment address is 41 Cochituate Rd.,
Wayland, MA 01778, Middlesex County, Massachusetts.

3, Defendant Louise Miller (“Miller”) is an employee of the Town of Wayland. She is
sued in her individual capacity. Her employment address is 41 Cochituate Rd., Wayland, MA
01778, Middlesex County, Massachusetts.

7” 4, Defendant Wayland School Committee (“WSC”) is a public agency. Its
employment address is 41 Cochituate Rd., Wayland, MA 01778, Middlesex County,
Massachusetts.

5. Defendant Ellen Grieco (“Grieco”) is the former Chair of the Wayland School
Committee. She is sued in her individual capacity. She currently resides at 14 Mellen Ln.,

Wayland, MA 01778, Middlesex County, Massachusetts.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 31 of 97

—~ 6. Defendant Jeanne Downs (“Downs”) is the current Chair of the Wayland School
Committee. She is sued in her individual capacity. She currently resides at 195 Concord Rd..,
Wayland, MA 01778, Middlesex County, Massachusetts.

= ¢£. Defendant Regina Tate (“Tate”) is former Town Counsel for the Wayland Public
Schools. She is sued in her individual capacity. Her place of employment is listed as Murphy,
Hesse, Toomey and Lehane, LLP, Crown Colony Plaza, 300 Crown Colony Drive, Suite 410,

P.O. Box 9126, Quincy, MA 02169.

VENUE & JURISDICTION

8. The Superior Court has original subject matter jurisdiction of this action pursuant to
G.L. c. 212, § 4, and G.L. c. 214, § 1.

9. This Court has personal jurisdiction pursuant to G.L. c. 223A, § 2 because the
parties maintain their principal places of business and/or residences within the Commonwealth of
Massachusetts.

10. This Court has concurrent jurisdiction over Plaintiffs claims arising under federal
law pursuant to 20 U.S.C. § 1681 and 42 U.S.C. § 1983.

11. Venue is appropriate in Middlesex County pursuant to G.L. c. 223, § 1.

GENERAL FACTUAL ALLEGATIONS
Timing of the Complaint
12. On February 28, 2018, Cass received and was able to review previously private
emails and documents pertaining to the conduct of the Defendants. This forms the initial date of
the three-year Statute of Limitations for many elements of this complaint.
13. Cass made good faith requests to obtain all relevant documents from the Defendants

but was repeatedly refused or required to pay exorbitant sums. In response to one request, WPS
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 32 of 97

Superintendent Unobskey stated it would cost $83,501 to obtain emails. Cass ultimately had to
pay over $2,800 to obtain public documents from the Wayland schools. (Exhibit F)

14. On October 19, 2020, Cass received copies of the WPS Collective Bargaining
Agreements (“CBA”) from WPS Human Resources Director Kathleen Buckley. These
documents were previously withheld from Cass despite repeated requests to obtain them. This
forms another date regarding Statute of Limitations for some elements of this case.

15. Cass had previously made a public records request to obtain WPS Policies from
Superintendent Unobskey on August 7, 2018. He responded, “To clarify, the documents you
requested exist”, then informed Cass he would have to pay $1,242.50 for them. (Exhibit F)

16. Cass prevailed at trial in US District Court by a unanimous jury verdict on his
Massachusetts Whistleblower Claim in July 2019. Many documents which form the basis of this
complaint were withheld throughout the discovery process for that legal action.

17. Throughout the aforementioned legal action, the WSC, its employees and attorneys
engaged in the withholding/spoilage of evidence, witness tampering, and multiple blatant acts of
perjury.

Stephen Cass’ Hiring as Wayland Athletie Director

18. Cass was employed as Director of Athletics and Health and Wellness Instructor by
WPS from July 2013 through June 23, 2015.

19. Inhis contract, he was employed as an 80% athletic director and 20% Health and
Wellness teacher.

20. On the last page of the contract, it stated that “I hereby accept the conditions stated
herein and agree to abide by all relevant laws, Wayland School Committee policies, and

administrative rules and regulations which apply to my position.”
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 33 of 97

21. | WSC policy DIF titled Anti-Fraud and Whistleblower Policy states the following:
“All persons who make a report of a violation or suspected violation of this policy are subject to
the protections of G.L. c. 149, §185, and of G.L. c. 12A, § 14. Accordingly, no such person who
attempts to comply with this policy shall:

e be dismissed or threatened with dismissal;

e be disciplined, suspended, or threatened with discipline or suspension;
e be penalized or be the subject of any other retribution or retaliation;

e be intimidated or coerced, or

© be subjected to any other adverse employment action.

22. Cass received a BA from Yale University where he captained the soccer team. He
has an MBA from The Ohio State University and national athletic director certification. He
served as athletic director at three schools prior to working in Wayland and worked in the
athletic departments of both his alma maters,

Athletic Department issues Cass’ Inherited and Uncoverred

28. During the interview process, Cass was never informed of the severe fiscal and
operational problems which had plagued Wayland athletics for years.

24. | Two WPS athletic directors had been fired in the three years before Cass’ hiring.
Martha Jamieson was fired in 2010 and filed a lawsuit against WPS. Her successor Justice
Smith was fired in 2013 for mismanaging the athletic budget.

25. Inher lawsuit, Jamieson long with several WHS faculty members made numerous
allegations about the football program including: the team getting generally preferential
treatment; cheating in violation of Massachusetts Interscholastic Athletic Association (MIAA)

rules; drinking and drug use being covered up by WPS officials and the WPD; incidents of rape
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 34 of 97

and sexual assault being covered up by WPS officials. She also spoke in general terms of a
football coach and program totally out of control and above accountability. In addition, she gave
numerous examples of an unnaturally close and unhealthy relationship between the football
program and WPD officers, several of whom played football with or for Parseghian at WHS.

26. Between 2011-2013, WPS hired two auditing firms to review athletic department
finances. They uncovered numerous irregularities including as much as $600,000 in misused
funds and recommended tighter controls surrounding athletic finances.

27. Cass began scrutinizing financial documents in August 2013. In doing so, he
uncovered a long list of issues that had not been mentioned to him before accepting his position,
including violations for which Parseghian was ultimately convicted by the State Ethics
Commission on December 12, 2017.

28. Cass was informed of and witnessed sex discrimination in WHS athletics. This
resulted mostly from the actions of Parseghian who used his administrative position and power
within WHS to direct a disproportionate amount of resources and funds to the football program,
often in violation of school policy and state law.

20). Cass informed his superiors of the many illegal and inequitable practices within the
athletic program. None were willing to support Cass in resolving the problems or confront the
coaches involved.

Cass’ Accomplishments, Termination, and ‘Whistleblowing’

30. During Cass’ two years, Wayland varsity teams achieved more on-field success
than at any time in history. Cass also reduced the budget deficit from nearly $100,000 to $7,000
in each of his two years as athletic director.

31. Despite these accomplishments and the support of the vast majority of WHS
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 35 of 97

coaches, athletes, and parents, Cass was informed his contract would not be renewed in May
2015 by WHS Principal Allyson Mizoguchi, who had a long, close relationship with Parseghian.

32. Asaresult of WPS leaders attempting to fire him illegally and coverup the issues he
raised, Cass wrote a two-page letter to the WSC on May 19, 2015 listing his employment
situation and the issues he’d uncovered in general terms.

33. On May 26, 2015, Cass spoke publicly ata WSC meeting imploring that body to
investigate issues he uncovered and intervene in his employment matter. This caused the
situation to become a public matter, something he had tried to avoid. Many news articles were
subsequently published in the MetroWest Daily News (““MWDN”) and Boston Globe about
problems within the WHS athletic program beginning with a front-page article in the MWDN
titled “Wayland Athletic Director warns of ‘illegal practices’ in youth sports.”

34. On June 3, 2015, Cass received an email from WSC chair Ellen Grieco informing
him that the WSC was not willing to meet with him, in violation of WSC policy GBK and his
employment rights guaranteed under the CBA agreement Article III, C6(a,b). (Exhibit E, pg. 7)

35, On June 3, 2015, Attorney Tate falsely informed the WSC that they were not
allowed to meet with Cass. (Exhibit D, § 13)

36. During the spring and summer, Attorney Tate made numerous spoken and written
comments which disparaged Cass rather than applaud his courage for addressing issues and
confronting an all-powerful coach.

37. The WSC and Attorney Tate sent incomplete information to State Agencies
regarding Cass’ complaints. All they did was forward Cass’ May 19, 2015 letter to state
agencies, which was never intended to be a complete list of issues but simply a request for WSC

members to meet with him. Cass had provided WPS officials with detailed information about
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 36 of 97

problems in the athletic program on September 18, 2014, March 31, 2015 and May 5, 2015.
(Exhibit A, § 2. Exhibit G)

38. Issues which the WSC and Tate did not properly investigate or send full
information to government or regulatory agencies include:

a. They commissioned a highly falsified Title [X report in which large football and
wrestling expenditures were omitted, did not investigate issues such as girls not
having equal access to athletic facilities and the coaches of girls teams being far
inferior to their counterparts coaching boys’ teams. In the end, they improperly
omitted football from their final report to the Office of Civil Rights. Information
from their falsified Title IX report was subsequently published in the MWDN.

b. Did not investigate $10,000’s in missing football fundraising money from a
fundraiser through eteamsponsor.com and several other fundraisers conducted in
violation of WSC policy or state law. They did not investigate huge sums of
missing fundraising money in the boys soccer program. In 2013-14 alone,
according to parents, the team raised approximately $8,000 yet only $1,870 was
deposited into the account. The Inspector General’s office wrote the WSC stating
that the WSC should investigate these issues yet they never did.

c. In their submission to the Department of Education, regarding CORI compliance,
they omitted nearly every name who was not in compliance and thus received a
favorable finding.

d. They did not submit information on a lack of compliance with concussion testing by
coaches. Wayland coaches ran afoul of Massachusetts law (Chapter 166 of Acts of

2010) and Department of Public Health regulations regarding mandatory annual
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 37 of 97

concussion training, yet neither the WSC nor Tate submitted this information.
e. Violations of Massachusetts Interscholastic Athletic Association (““MIAA”) policy
in the football and wrestling programs were not submitted to the MIAA.

39. Since WPS officials and WSC members repeatedly refused to meet with Cass, he
continued to speak publicly and provide information to the public through written documents
both to clear his own name but also to force WPS officials to investigate the issues he uncovered.
He spoke publicly at numerous WSC meetings in the summer and fall of 2015 to provide
examples of the problems he uncovered and imploring WSC members to investigate his claims.
The last of his speeches was on October 5.

40. As result of his raising issues publicly and the WSC not investigating his
complaints, throughout the summer of 2015 Cass was harassed at the supermarket, jogging,
eating dinner...virtually any time he went out in public. During the summer, several of
Parseghian’s high school friends in the WPD joined in on the harassment. 100’s of anonymous
comments attacking Cass appeared in online media. One morning, Cass found his car covered in
white powder at his Wayland home.

41. This came to a head on October 26, 2015 when Cass was falsely arrested in his
home for the alleged theft of a five-year old computer based on false claims by WPS officials.

42. Cass was found not guilty by directed verdict at trial. The Boston Globe Spotlight
Team and Editor of the MWDN wrote about the absurdity of the arrest and prosecution and
remarked on the conspiratorial conduct of the Wayland football parents and police. (Exhibit H)

43. In response to the arrest, the WSC made numerous public statements praising WPS
officials for their actions.

44, Cass continued to advocate for an end to sex discrimination at WHS and for the

10
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 38 of 97

WSC to investigate allegations of sexual misconduct being directed at female WHS students.
Emails between Cass and the WSC on this subject are dated July 21, 2015, October 18, 2016,
December 16, 2016, January 19, 2017, January 22, 2017, April 23, 2017, May 14, 2017, July 14,
2017, January 15, 2020, May 4, 2020, September 12, 2020, January 20, 2021

Cass’ Employment Situation

 

45. In December 2019, Cass and the WPS and Town reached a financial settlement in
regard to their previous lawsuit. The Settlement Agreement provided Cass the ability to take
legal action against any WPS or Town employee who was not a named defendant. It was also
silent as to how Cass’ reinstatement and retirement credit would be handled.

46. Cass fully expected he would be immediately reinstated to his job in accordance
with WSC policy DIF. Rather than reward his actions, WSC member Downs made several
public comments about Cass which had negative connotations.

47. | No WPS employee was reprimanded, dismissed, or disciplined as a result of
illegally violating Cass’ employment rights despite WSC policy DIF stating “Violation of this
section of the policy may result in disciplinary action, up to and including dismissal.” (Exhibit J)

48. On January 16, 2020, the WPC and WPS officials engaged in a final act of
intimidation and retaliation. Cass emailed WSC member Grieco that he would attend a WSC
meeting the following next day. Cass had prepared a speech documenting how WPS officials
and the WPD had covered up past incidents of rape and sexual assault. In response, Downs sent
Cass’ an email reply that Cass perceived as a veiled threat. Upon Cass’ arrival at Town Offices,
he encountered WPS officer Chris Cohen, who was one of three WPD officers who had arrested
Cass. Rather than risk being falsely arrested again Cass chose not to speak at the WSC meeting

and publicly expose the terrible crimes and coverup due. (Exhibit J)

11
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 39 of 97

49, Since Cass was not reinstated to his athletic director position on July 1, 2020 (the
first legal day of the new school year), Cass appealed to Superintendent Unobskey on August 24
but received no reply. (Exhibit L)

Damage to Cass’ Career and Life

50. Asaresult of the conduct of the WSC and WPS officials, Cass’ professional
reputation has been effectively ruined. Cass has applied for over 500 jobs since his arrest but has
not been able to find gainful employment. Several educational search firms informed Cass they
will not work with him due to the publicity resulting from his arrest.

51. Cass expected to be reinstated to his position in the WPS if it was determined he
had been fired in violation of Massachusetts law and WSC policy DIF. Since he has virtually no
job prospects as a result of the actions which occurred in Wayland, the severe financial and
emotional distress from which he suffers continues to this day.

COUNT I
CIVIL CONSPIRACY
(ALL DEFENDANTS)

52. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

53. The Defendants acted in unison to interfere with Mr. Cass’s civil rights, to defame
him, wrongfully imprison him, and negligently and intentionally cause him severe emotional
distress in an effort to punish him for speaking out publicly, inter alia, with respect to the

following matters:

a. WPS officials covering up incidents of rape and sexual assault by Wayland football

players.

12
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 40 of 97

54.

commit.

55.

intentional.

56.

WPS officials covering up allegations of sexual misconduct by varsity coaches with
WHS students.

WPS officials and WSC members not reporting sexual misconduct allegations to
the Department of Children and Families in violation of their legal duties as
‘Mandated Reporters’ of child abuse and neglect.

Sexual discrimination regarding the treatment of female student athletes at WHS.
WPS’s indifference and failure to investigate and remedy Title IX violations which
existed with respect to the treatment of female athletes.

WPS officials punishing WHS female students for violations of school and MIAA
policies but not doing the same to male students, especially football players.

The football program misappropriating funds belonging to other WHS teams.
Fiscal malfeasance in the football and boys soccer programs.

State Ethics violations committed by multiple coaches.

His employment rights as guaranteed by WSC policy and the CBA.

Defendants conspired to have Cass prosecuted for a crime they knew he did not

At all relevant times, the Defendants’ conduct was planned, knowing, willing and

As a result of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer substantial damages.

57.

COUNT II
DEFAMATION
(Grieco, Downs, Tate, Wayland School Committee)

Cass restates, realleges and incorporates by reference each preceding paragraph as

13
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 41 of 97

if specifically set forth herein.

58. Defendants made numerous public comments they knew were false and misleading.

59.  Grieco and Downs made false statements to the public and at WSC meetings to
harm Cass’ reputation and cover-up the actions of other WPS employees and administrators.
(Exhibit B, ff 3,4,8. Exhibit C, Jf 6,7,8,11,15. Exhibit D, {9 4,9,11,13)

60, Tate made public comments at WSC meetings blaming Cass rather than applauding
his courage to confront longstanding issues within the WHS athletic program. (Exhibit D, § 13)

61. Public comments made by WSC members were done with the specific intent of
damaging Cass’ reputation in Wayland and beyond.

62. Defendants knowingly and willfully defamed Cass and acted in reckless disregard
to his legal rights and how their words and actions would impact Cass’ standing and reputation in
the community.

63.  Asaresult of the Defendants’ actions, Mr. Cass has suffered actual injury or harm.

COUNT III
NEGIGENT SUPERVISION
(Grieco, Downs, Wayland School Committee)

64. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

65.  Grieco, Downs, and WSC breached their duty to properly supervise individuals who
reported to them.

66. Grieco, Downs, and WSC owed Cass a duty to take reasonable care in supervising
WPS officials during the course of business so that they did not commit tortious injuries
including violating Cass’ employment rights, facilitating his arrest and prosecution, and other

retaliatory acts.

14
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 42 of 97

67. WSC did not properly supervise Principal Mizoguchi or their Attorney John Wilusz
when both lied to a Federal Judge by stating Cass did not possess the proper credentials to work
as the WPS athletic director.

68. Cass’ injuries resulted due to the conduct of the Defendants.

69.  Asaresult of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer substantial damages.

COUNT IV
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(All Defendants)
70. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.
71. Defendants knew or should have known that their intentional conduct would cause

emotional distress, including: placing armed WPD officer at WSC meetings to prevent Cass from
speaking; allowing WPS officials to defame Cass in the media and with local residents; WSC
members making disparaging public comments about Cass; not properly investigating Cass’
allegations which subjected him to scorn, ridicule, and harassment within the Town of Wayland;
WSC continuing the baseless prosecution of Cass’ through his criminal trial.

72.  Defendant’s conduct was extreme and outrageous, beyond all possible bounds of
decency, and was utterly intolerable in a civilized community.

73. The actions of the Defendants were the cause of the plaintiff's distress.

74. The emotional distress sustained by the plaintiff was severe and of a nature that no
reasonable man could be expected to endure it.

75. As aresult of the Defendants’ outrageous actions, Cass has suffered physical and

emotional effects due to the Defendants intentional conduct, including not limited to anxiety,

15
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 43 of 97

sleeping issues, and severe depression.

76. | The Defendants actions were extreme and outrageous such that any reasonable
person in Cass’ position would have suffered emotional distress under the circumstances Cass
was forced to endure due to the Defendants intentional conduct.

77. As a result of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer severe emotional distress and substantial damages.

COUNT V
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
(All Defendants)

78. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

79. Defendants owed Cass a duty of care to provide Cass the rights of all other WPS
employees and to not allow him to be subjected to harassment by school employees as a result of
his whistleblowing activities. They owed him a duty of care to properly investigate the issues of
policy and law he uncovered. They used WPD officers to intimidate and prevent him from
speaking at WSC meetings.

80. | WSC should have read and been aware of the allegations in the Jamieson lawsuit.
They also violated the law by signing a secret settlement agreement and not publicly disclosing
it. If they had done either and taken appropriate action, Cass would not have been subjected to
his adverse employment action and harassment by the Wayland football community.

81. Any reasonable person in the same situation would have likely suffered emotional
distress as result of the Defendant’s conduct.

82.  Defendant’s actions have caused actual physical harm to Cass including

nervousness, anxiety, difficulty sleeping, debilitating depression, and traumatic flashbacks.

16
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 44 of 97

83. As a result of the Defendants’ wrongful acts, Cass has suffered and continues to
suffer severe emotional distress and substantial damages.
COUNT VI
DISCRIMINATION AND RETALIATION IN VIOLATION OF TITLE IX OF
THE EDUCATION AMENDMENTS OF 1972 20 U.S.C. $ 1681
(Wayland School Committee)

84. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

85. Title IX prohibits exclusion from participation in, denial of benefits of or
discrimination under any education or athletic activity receiving federal financial assistance.

86. WSC is an agency of the Town and an educational body that receives federal
financial assistance for its activities and is therefore covered under Title XI.

87. Title IX prohibits retaliation against individuals who report sex discrimination
against others. The Supreme Court ruled that “so to should Title IX be read to prohibit retaliation
for advocacy on behalf of those subjected to sex discrimination.” Jackson v. Birmingham Board
of Education, 544 U.S. 167 (2005)

88. Mr. Cass engaged in activity that is protected under Title [X, including but not
limited to:

I. Reporting discrimination against WHS athletes on the basis of their sex to the
WSC;
II. Opposing and speaking out in regard to the WSC’s failure to investigate and correct
Title IX violations occurring at WHS in regard to the treatment of female athletes;
III. Speaking out regarding the WSC’s commissioning of and acceptance of a highly

falsified Title [X report compiled by the WPS business manager and submitted to

the Office of Civil Rights.

17
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 45 of 97

IV. Opposing and speaking out in regard to the WSC’s failure to investigate and Title IX
violations occurring at WHS including sexual misconduct directed against female
students by male students; and

V. Opposing and speaking out in regard to the WSC’s failure to investigate Title IX
violations occurring at WHS including sexual misconduct directed against female
students by Wayland coaches.

89. The WSC deliberately and intentionally subjected Mr. Cass to adverse employment
and retaliatory actions including not reinstating him to his position as athletic director and using
local the police to intimidate Cass from speaking on the above-described protected activity.

90. The WSC bears responsibility for a written statement by Principal Mizoguchi in
which she stated she opposed Cass’ reinstatement because of his past and possible future
advocacy for gender equality and opposition to sex discrimination at WHS. (Exhibit M, ] 8)

91. There was a causal connection between the WSC's adverse actions against Mr. Cass
and his protected activities.

92. The WSC’s unlawful conduct was the proximate cause of Mr. Cass's loss of

employment and general damages, including loss of compensation and benefits, which continue

to this day.
COUNT VII
VIOLATION OF 42 U.S.C. § 1983 and G.L. ec. 12, § 11H, I
(Downs, Grieco, Unobskey, Miller)
93. Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set
forth herein.

94, Defendants, acting under the color of state law, wrongfully deprived Cass of his

constitutional rights, privileges, and freedom by retaliating against him for exercising his First

18
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 46 of 97

Amendment rights by publicly speaking out regarding ongoing violations of state and federal law
within WPS.

95. Defendants committed these acts with malice as a result of Cass’ whistleblowing
activities that brought embarrassment to and public criticism of WSC members and WPS
officials.

96. | The Defendants completed all such acts knowing their conduct would deprive Cass
of his “right of enjoying and defending his life and liberty” and his “safety and happiness” as
defined in the Massachusetts Declaration of Rights. In addition, they did “interfere by threats,
intimidation or coercion, or attempt to interfere by threats, intimidation or coercion, with the
exercise or enjoyment by [Cass] of rights secured by the constitution or laws of the United
States, or of rights secured by the constitution or laws of the commonwealth.”

97. | Asadirect and proximate result of the Defendants’ wrongful actions and deliberate
indifference to Cass’s rights, Cass has suffered emotional distress, monetary damages, and his

character and standing in the community have been irreparably harmed.

COUNT VII
BREACH OF CONTRACT
(Wayland School Committee, Grieco, Unobskey)
98. Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set
forth herein.
99. As set forth above, Cass entered into an enforceable employment contract with the

WSC and the Wayland Superintendent, a position which Unobskey has held since 2017. His
position as Health & Wellness teacher was covered by the CBA.
100. WSC and Grieco’s refusal to meet with Cass in the spring of 2015 in was in

violation of the CBA and the implied terms of his employment contract. (Exhibit C, { 3, First

19
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 47 of 97

Amend Compl. § 20)

101. WSC and Unobskey breached the contract by refusing to reinstate Cass to his
position as athletic director and restore his seniority rights. (Exhibit B, § 8. Exhibit L)

102. WSC allowed lies to be proffered by Principal Mizoguchi and its Attorney John
Wilusz to a Federal Judge falsely stating Cass did not possess the proper credentials to work as
the WPS athletic director and thus could not be reinstated to his position.

103. Cass performed his job with commitment and excellence and in accordance with the
terms of the contract.

104. Asadirect, proximate and foreseeable result of the Defendants’ breach of the
employment contract and the terms of the WSC policies and the CBA, Plaintiff has suffered
substantial harm, loss, and damages of at least $1,000,000 and continues to increase.

COUNT IX
BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
(Wayland School Committee, Grieco, Unobskey)

105. Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set

forth herein.

106. Implied in every Massachusetts contract is a covenant of good faith and fair
dealing. That implied covenant existed in Cass’ employment contract.

107. WSC and Grieco’s refusal to meet with Cass in the spring of 2015 in accordance
with the CBA violates the implied covenant of good faith and fair dealing. (Exhibit C, § 3)

108. Defendant’s unjustified and unsupported refusal to reinstate Cass to his job with full
seniority rights in accordance with WSC policies, the CBA, and the language in his contract
violates the implied covenant of good faith and fair dealing. (Exhibit B, § 8. Exhibit L)

109. WSC and Grieco had a legal duty to not intimidate potential witnesses for Cass’

20
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 48 of 97

civil trial vs. Wayland. By information and belief, both the WSC and their Attorney Adam
Simms engaged in witness tampering by subtly threatening WPS employees.

110. Asadirect, proximate and foreseeable result of the Defendants’ breach of the
implied covenant and good faith and fair dealing, Plaintiff has suffered substantial harm, loss,

and damages of at least $1,000,000 and continues to increase.

WHEREFORE, Plaintiff Stephen F. Cass respectfully requests that this Honorable Court:

i. Enter judgment against Defendants;

ii. Award Cass the damages he sustained because of Defendants’ breaches and
wrongful actions in an amount to be determined at trial;

iii. Award plaintiffs attorney’s fees, costs and expert witness fees; and
iv. Award Cass multiple and/or punitive damages where allowable, in an amount to be
determined at trial;

v. Award compensatory damages for lost wages and benefits, physical illness,
physical and emotional pain and suffering, emotional distress, humiliation, anxiety,
embarrassment, reputational damage, loss of enjoyment of life and out-of-pocket expenses
and other financial losses, plus lawful interest;

vi. | Order Cass to be reinstated to his position as athletic director for the Wayland
Public Schools together with full seniority rights and retirement benefits; and

vii. | Award such other and further relief as may appear just and proper.

JURY DEMAND
Plaintiff Stephen F. Cass hereby requests a jury on all counts so triable.

Respectfully submitted,

21
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 49 of 97

 

 

 

PO Box 2723 — \

Orleans, MA 02653
stephenfcass(@yahoo.com
339.368.2961
Dated: May 20, 2021

 

mippLesex, ss. Commonwealth of Massachusetts
SUPERIOR COURT DEPARTMENT OF THE TRIAL COURT

In testimony that the foregoing is a true copy on file
and of record made by photographic process, I hereunto
set my hand oad affix the seal of said Superior Court

this a; i, of bus 2021.

Lich My

Deputy Assistant ‘Clef

 

 

22
a.

Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 50 of 97

[a

Jum 9% 2021
Commonwealth of Massachusetts

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
SUPERIOR COURT DEPARTMENT /

CIVIL DOCKET NO. 2/8/CV OO43 7
Staple ‘al a OS SPLaIntiFF(S),

E . . a rae oN (=| ; if ) 5 |

2 Ana | alan 2 5 CENDANTTS) Vi" a,
J N=

SUMMONS ~ =

( . * —_—_—_—
THIS SUMMONS IS DIRECTED TO __(C& * [WCW aha _ (Defendant's name)
f

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's on int filed egal you is attached to this summons and the original complaint has been
filed in the ¥! Uc {> Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

 

   

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide

the case against you and award the Plaintiff everything asked for in the compiaint. You will also lose the

opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. If you need more time to respond, you may request an

extension of time in writing from the Court.

How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a

copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do Mido ; Adlusoei Supe! LD ©

Filing your signed original response with the Clerk’s Office for Civil Business Court,

IGO Wa for ewle cr (address), by mail or in person, AND

lioburn
mM fe
CMI<ZO (

Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following

address: LO Box Q7Q3 | OvleanSs , WMA OALCGS

What to include in your response. An “Answer” i is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the

court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 51 of 97
Case 1:21-cv-10965 Document 1-1 Filed 06/09/21 Page 13 of 13

Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.

Required information on all filings: The “civil docket number’ appearing at the top of this notice is the
case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.

You should refer to yourself as the “Defendant.”

 

Witness Hon. Judith Fabricant, Chief Justice on Ci 2.

an A. Suffivan
Clerk-Magistrate

. Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the

summons before it is served on the Defendant.

PROOF OF SERVICE OF PROCESS

Norfolk County Sheriff's Office, P.O. Box 699245, Quincy, MA 02269 / Tel. (781) 326-7271
Norfolk, SS

 

May 25, 2021
| hereby certify:and return that on 5/24/2021 at 1:40 PM | served a true and attested copy of
the summons and first amended complaint.and jury.demand.and.exhibits in this action in the
following manner. To wit, by delivering in hand to Regina Tate at 300 Crown Colony Drive _
Murphy, Hesse, Toomey and Lehane, Suite 410 Quincy, MA 02169 . Attestation - 1 Copy
($5.00) Basic Service Fee ($30.00) Conveyance ($1.50) Postage and Handling ($1.00) Travel

($14.20) Total: $48.70
Vn B

Deputy Sheriff Paul Donoghue Deputy Sher

| a |
Cas edge 1y AQP FOdssS DVATHEAT FILADENS Zt PEGS BFS 9] wre EO ce ne

CLERK OF COURTS
FORTHE COUNTY OF MIEELESEX

oy JUN 08 2021

Commonwealth of Massachusetts FER Mud

 

bernie,
MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH

SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO. <2 / S1CV 00437
Sieph Oh Cas S pLaintiFF(s),

Vv.
AS@anng (dwas DEFENDANT(S)

SUMMONS

THIS SUMMONS 1S DIRECTED TO Soa AAR. Qyow VS _ . (Defendant's name)

 

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Cqmplaint filed against you is attached to this summons and the original complaint has been
filed in the Melee Su0. Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
1, You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.
2, How to Respond. To respond fo this lawsuit, you must file a written response with the court and mail a ;
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: d lg sew Sug eyup ir
a. , Filing your signed original response with the Clerk's Office for Civil Business, d Court,
AD (ra ~___ (address), by mail or in person, AND
b, Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
Wau address: FO Bax SS 723 ( Li La HQ (NAR D2Es 5S
(V1 Ke What to Include in your response. An “Answer” is one type of re4ponse to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
©) (XD \ Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”

described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 
Caserhgel cyl OP Gadus DeeGHeari-al FikeroeMe/421 PRges oF £3 97

 

4. Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5. Required information on all filings: The “civil docket number” appearing at the top of this notice Is the

case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justiceon_  —C‘i«CSC 2

MAD N Mw

ae A. Sifffivan
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the

summons before It is served on the Defendant.

PROOF OF SERVICE OF PROCESS

 

  

» Middlesex Sheriff's Office e 400 Mystic Ave, 3 Floor, Medford, MA 02155 e 617-547-1171
Middlesex, ss.

  

C)
May 26, 2021

| hereby certify and return that on 5/24/2021 at 11:38 AM | served a true and attested co
; py of the SUMMONS AND 1ST
AMENDED COMPLAINT & JURY DEMAND & EXHIBITS in this action in the following manner: To wit, by leaving at the last and

usual place of abode of JOANNE DOWNS, 195 CONCORD Road Wayland, MA 01778 . Fees: Attest $5.00) Basic Service Fee

($20.00) Postage and Handling ($3.00) Office Expense ($2.00) Total: $30.00 ———
i es

Kevin Kelley

 

Deputy Sheriff

, 20

 
 
  

Casechsd PeLOPSDSUES DeeGHIBANIt1 AfikeddeMb/441 PRgga tt Gsoe—sED

IN THE OFFICE OF THE
CLERK OF GOURTS
| FOR THE GOUNTY OF MIDOLESEX

JUN 98 2021

   

  

y

Commonwealth of Massachusetts

 

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH

SUPERIOR COURT DEPARTMENT

CIVIL DOCKET NO. BISEVCOYST
Step h QIN Cass PLAINTIFF(S),
Vv.

c\ )no ; DEFENDANT(S)

 

SUMMONS

THIS SUMMONS IS DIRECTED TO Av Huic U) nobcl<ecy, . (Defendant's name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the

Plaintiff's Complajnt,filed against you is attached to this summons and the original complaint has been

filed in the Middlasox So . Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
1. You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide

the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the

opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. If you need more time to respond, you may request an

extension of time in writing from the Court.

2, How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: Sug
Adder,

a. Filing your signed original response with the Clerk’s Office for Civil Business, (YI
ep Cradae YR (address), by mail or in person, AND

b. Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plaintiff at the following
Vpourn address: 7 © SOx oe / 23, Orleans NA OOZES --

3. What to include in your response. An “Answer” is one type of esis to a Complaint. Your Answer
MA must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
‘ : Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
Ol l use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are

based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the

court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the compiaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 
CaseCa 24 -Di21096GS Docanmentil Filedideio724a1 PAgesat 0897

 

4, Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves Is available at www.mass.gov/courts/selfhelp.
5. Required information on all filings: The “civil docket number" appearing at the top of this notice is the

case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on. ———‘“‘CSCéisésC

GIN Mr:

c 1
Michel A. Suffivan
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before it is served on the Defendant.

 

PROOF OF SERVICE OF PROCESS

 

<=, Middlesex Sheriff's Office » 400 Mystic Ave; 3 Floor, Medford, MA 02155 © 617-547-1171
i \}
()) Middlesex, ss.

May 26, 2021
| hereby certify and return that on 5/24/2021 at 9:18 AM | served a true and attested copy of the SUMMONS AND 1ST
AMENDED COMPLAINT & JURY DEMAND & EXHIBITS in this action in the following manner: To wit, by delivering in hand to
SETH CRANDELL, SELECTMAN'S OFFICE, agent, person in charge WHO ACCEPTED service for ARTHUR UNOBSKEY, at
TOWN OF WAYLAND 41 COCHITUATE Road Wayland, MA 01778 . Fees: Attest ($5.00) Basic Service Fee ($30.00) Postage and
Handling ($3.00) Total: $38.00 ante

en
—

Kevin Kelley

 

Deputy Sheriff

20 Ww

 
CASE Ave LIT EVTOSES? DVEEHAT LA FMLAEIS/ZE1 PEGOB OP Ho rence

FoR Tie COUNTY GF MIDAS SE
| JUN 08 2021

Commonwealth of Massachusetts De cally, cor
FEE ce |
MIDDLESEX,SS. TRIAL COURT OF THE COMMONW Tes met
SUPERIOR COURT DEPARTMENT
CIVIL DOCKET NO.c2 / S/ CLO043 /

 

 

 

Sste Chen Cacs , PLAINTIFF(S),

V. ia
L®u ise (Y) lowe , DEFENDANT(S)

SUMMONS
THIS SUMMONS IS DIRECTED TO (Ol lee Wace . (Defendant's name)

 

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's Complaint,filed against you is attached to this summons and the original complaint has been
filed in the Middle sex So. Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
1. You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.
2. How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can de this by: yy

YS 021 lor
a. Ce your signed original response with the Clerk’s Office for Civil Business, { \\ bd; pe

200 Tra (address), by mail or in person, AND
b. Delivering or ET a ‘ZB, of your response fo the Plaintiff's Attorney/Plaintiff at the following
(Opbue address: f O K QTE Orleang , 171 Ah- O2ZES—5

vl A 3. What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.

O| 0 ( Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”
described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.couris/case-legal-res/rules of court.
Caseched -feiQGRoSG> DoeGHBRPa sl! Fiileruenbe/s41 Pagecrtt 2697

 

4, Legal Assistance. You may wish to get legal help from a lawyer. !f you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5. Required information on all filings: The “civil docket number” appearing at the top of this notice is the

case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on. iC OO

Migr A, Suffivan
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of the lawsuit should be indicated on the
summons before It is served on the Defendant.

PROOF OF SERVICE OF PROCESS

 

Middlesex Sheriff’s Office » 400 Mystic Ave, 3% Floor, Medford, MA 02155 © 617-547-1171
Middlesex, ss.

 

May 26, 2021
| hereby certify and return that on 5/24/2021 at 9:18 AM | served a true and attested copy of the SUMMONS AND 1ST

AMENDED COMPLAINT & JURY DEMAND & EXHIBITS in this action in the following manner: To wit, by delivering in hand to
SETH CRANDELL, SELECTMAN'S OFFICE, agent, person in charge WHO ACCEPTED service for LOUISE MILLLER, at TOWN
OF WAYLAND 41 COCHITUATE Road Wayland, MA 01778 . Fees: Attest ($5.00) Basic Service Fee ($30.00) Postage and

Handling ($3.00) Total: $38.00 a
ae

Kevin Kelley

 

Deputy Sheriff

, 20

 

|
LSet
a.

LOGS Sra
Wodlourer
(WAS
Ol (

Caseched £YLCI SOS DOeGHBRPL LL Fileddeidb/441 Pages? 0497

Commonwealth of Massachusetts

 

 

MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH
QML DOCKET NO. SIS TCV OOY37
Stephon acc , PLAINTIFF (8),
Vv. -
El [ 2” GVW CD, DEFENDANT(S)
SUMMONS

 

THIS SUMMONS IS DIRECTED TO ei] Len Gr (2B . (Defendant's name)

You are being sued. The Plaintiff(s) named above has started a lawsuit against you. A copy of the
Plaintiff's plaini filed against you is attached to this summons and the original complaint has been
filed in the Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.

  
 

You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect

to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.

How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiff's Attorney (or the Plaintiff, if unrepresented). You can do this by: “pel

v LO
ao your Des original response with the Clerk’s Office for Civil Business, { \ id esee =>

v™ (address), by mail or in person, AND
Delivering or mailing a copy of your response to the Plaintiff's Attorney/Plajntiff at the following
address: O x SQ Z Qs, Orclea OS in A0245°2
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer
must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions"
described in the rules of the Court in which the complaint was filed, available at
Www.mass.gov.courts/case-legal-res/rules of court.

 
Casecked foi QQORoFES ceeaeRP al! Fikeadeibe/s41 Pagao it 2627

 

4, Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5. Required information on all filings: The “civil docket number” appearing at the top of this notice is the

case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justice on__ Cid

MAAN llc

Migr A. Suffivan
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Maglstrate at the beginning of the lawsuit should be indicated on the

summons before it is served on the Defendant.

PROOF OF SERVICE OF PROCESS

 

 

Middlesex Sheriff’s Office © 400 Mystic Ave, 3 Floor, Medford, MA 02155 © 617-547-1171
» Widdlesex, ss.

 

1
| hereby certify and return that on 5/24/2021 at 11:28 AMI served a true and attested copy of the SUMMONS AAD ST
AMENDED COMPLAINT & JURY DEMAND & EXHIBITS in this action in the following manner: To wit, by leaving at the last and
usual place of abode of ELLEN GRIECO, 14 MELLEN LANE Wayland, MA 01778 . Fees: Attest ($5.00) Basic Service Fee
($20.00) Postage and Handling ($3.00) Office Expense ($2.00) Total: $30.00

 

nul
Deputy Sheriff

 

, 20

 

bbb hoo!
Cas@aselicvalOQdogtss DRarMeAn al ArikecbeMo721 PRaga GBI? 7

    

      

FILED
INTHE OFFICE OF
CLERK OF COURS
FOR TRE Gounrry OF Meo eeey

4 JUN 08 299
|
Commonwealth of Massachusetts {
TEC yp -
ZE Kos ina) |
MIDDLESEX,SS. TRIAL COURT OF THE COMMONWEALTH “trad

SUPERIOR COURT OTIC

CIVIL DOCKET NO. 2/§7 CI 004 3 C
Stephy i) E (i QS, PLAINTIFF(S),

¥ | meek
Woasland Solinsl Com’ *EFENDANT(S)

SUMMONS

 

Hes

iv
THIS SUMMONS IS DIRECTED TO Waula od Sthwol Ox _ (Defendant's name)

You are being sued. The Plaintiff(s) named Move has started a lawsuit against you. A copy of the
Plaintiffs Complain tee against you is attached to this summons and the original complaint has been
filed in the PRidesox Sup Court. YOU MUST ACT PROMPTLY TO PROTECT YOUR RIGHTS.
13 You must respond to this lawsuit in writing within 20 days. If you do not respond, the court may decide
the case against you and award the Plaintiff everything asked for in the complaint. You will also lose the
opportunity to tell your side of the story. You must respond to this lawsuit in writing even if you expect
to resolve this matter with the Plaintiff. If you need more time to respond, you may request an
extension of time in writing from the Court.
2, How to Respond. To respond to this lawsuit, you must file a written response with the court and mail a
copy to the Plaintiffs Attorney (or the Plaintiff, if unrepresented). You can do this by: dt sir
Filing your signed original response with the Clerk’s Office for Civil Business, MN id MiddlesecSsuper
QOH it (address), by mail or in person, AND
b. Delivering or m ac of ono response to the Plaintiff's Attorney/Plainti he 790
(Dobacn address: we, AS x a 723 | Ocleoe AL AL BD 26S 3
What to include in your response. An “Answer” is one type of response to a Complaint. Your Answer
& must state whether you agree or disagree with the fact(s) alleged in each paragraph of the Complaint.
Some defenses, called affirmative defenses, must be stated in your Answer or you may lose your right to
O\ SO use them in court. If you have any claims against the Plaintiff (referred to as counterclaims) that are
based on the same facts or transaction described in the Complaint, then you must include those claims
in your Answer. Otherwise, you may lose your right to sue the Plaintiff about anything related to this
lawsuit. If you want to have your case heard by a jury, you must specifically request a jury trial in your
Answer or in a written demand for a jury trial that you must send to the other side and file with the
court no more than 10 days after sending your Answer. You can also respond to a Complaint by filing a
“Motion to Dismiss,” if you believe that the complaint is legally invalid or legally insufficient. A Motion
to Dismiss must be based on one of the legal deficiencies or reasons listed under Mass. R. Civ. P. 12. If
you are filing a Motion to Dismiss, you must also comply with the filing procedures for “Civil Motions”

described in the rules of the Court in which the complaint was filed, available at
www.mass.gov.courts/case-legal-res/rules of court.

 
Cas@4s211c211626590BS DBanwarant-11 FdadbeM9/221 PRRNe Bafaly7

od

 

4. Legal Assistance. You may wish to get legal help from a lawyer. If you cannot get legal help, some basic
information for people who represent themselves is available at www.mass.gov/courts/selfhelp.
5. Required information on all filings: The “civil docket number” appearing at the top of this notice is the

case number assigned to this case and must appear on the front of your Answer or Motion to Dismiss.
You should refer to yourself as the “Defendant.”

Witness Hon. Judith Fabricant, Chief Justiceon

1 A, Suflivan
Clerk-Magistrate

Note: The number assigned to the Complaint by the Clerk-Magistrate at the beginning of.the lawsuit should be indleated on the
summons before it is served on the Defendant.

PROOF OF SERVICE OF PROCESS

 

——

5 Middlesex Sheriff’s Office « 400 Mystic Ave, 3" Floor, Medford, MA 02155 e 617-547-1171
() Middlesex, ss.

May 26, 2021
| hereby certify and return that on 5/24/2021 at 9:18 AM I served a true and attested copy of the SUMMONS AND 1ST

AMENDED COMPLAINT & JURY DEMAND & EXHIBITS in this action in the followin : ivering i

A g manner: To wit, by delivering in hand to
SETH CRANDELL, SELECTMAN'S OFFICE, agent, person in charge WHO ACCEPTED service for WAYLAND SCHOOL
COMMITTEE, at 41 COCHITUATE Road Wayland, MA 01778 . Fees: Attest ($5.00) Basic Service Fee ($30.00) Postage and

Handling ($3.00) Total; $38.00

—

 
 
 

Kevin Kelley

 

Deputy Sheriff

, 20

 
 

 

Cacn 1:91 fy THNOEBE Dec Documoant11 lod ne6e/17/21 Dano 69 nf O07
WAaSe LoL CV-tosIen TPS _Vocunterit tt HCO OO L tI o tL Page Of ors
DOCKET NUMBER

CIVIL TRACKING ORDER

(STANDING ORDER 1- 88) 2181CV00437 C The Superior Court

 

Trial Court of Massachusetts

 

 

CASE NAME:
Cass, Stephen F. vs. Downs, Jeanne et al

Michael A. Sullivan, Clerk of Court
Middlesex County

 

TO: File Copy

COURT NAME & ADDRESS
Middlesex County Superior Court - Woburn
200 Trade Center
Woburn, MA 01801

 

 

TRACKING ORDER - A - Average

You are hereby notified that this case is on the track referenced above as per Superior Court Standing

Order 1-88. The order requires that the various stages of litigation described below must be completed not later

than the deadlines indicated.

STAGES OF LITIGATION

DEADLINE

 

   

     

SERVED BY FILED BY HEARD BY

  

 

Service of process made and return filed with the Court

05/27/2021

 

Response to the complaint filed (also see MRCP 12)

 

| 06/28/2021 |

 

All motions under MRCP 12, 19, and 20

  

06/26/2021 07/26/2021 08/25/2021

 

   

 

All motions under MRCP 15

    

   

04/22/2022 05/23/2022 05/23/2022

  

 

All discovery requests and depositions served and non-expert
depositions completed

 
 

02/16/2023

 

All motions under MRCP 56

 
    

03/20/2023

   

04/17/2023

 

 

 

Final pre-trial conference held and/or firm trial date set

 

 

Case shall be resolved and judgment shall issue by

 

 

 

The final pre-trial deadline is not the scheduled date of the conference. You will be notified of that date at a later time.

Counsel for plaintiff must serve this tracking order on defendant before the deadline for filing return of service.

This case is assigned to

 

DATE ISSUED ASSISTANT CLERK

02/26/2021 Arthur T DeGuglielmo

 

PHONE

(781)939-2754

 

 

Date/Time Printed: 02-26-2021 13:01:52

SCV026\ 08/2018

 
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 63 of 97

10

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX, ss. SUPERIOR COURT DEPARTMENT

C.A. NO. 2181CV00437

 

STEPHEN F. CASS,
Plaintiff,

VS.
JEANNE DOWNS, ARTHUR UNOBSKEY,

LOUISE MILLER, ELLEN GRJECO, REGINA TATE,
and WAYLAND SCHOOL COMMITTEE,

RECEIVED
6/9/2021

Defendants.

Meee Ne Nee Nee ee eee Nee Nee ee”

NOTICE OF FILING OF NOTICE OF REMOVAL

Please take notice that a Notice of Removal, a true and correct copy of which is attached

hereto, was filed by the defendants, in the office of the Clerk of the United States District Court

for the District of Massachusetts on June 9, 2021, relative to the removal and transfer of the

above-captioned action. The Certified Notice of Removal will be filed with this Court upon

receipt from the United States District Court by this office.

The Defendants,

JEANNE DOWNS, ARTHUR UNOBSKEY,
LOUISE MILLER, ELLEN GRIECO,

and WAYLAND SCHOOL COMMITTEE,
By their Attorneys,

PIERCE DAVIS & PERRITANO LLP

/s/ Adam Simms

 

Adam Simms, BBO #632617

10 Post Office Square, Suite 1100N
Boston, MA 02109

(617) 350-0950

asimms/@piercedavis.com

 
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 64 of 97

The Defendant,
REGINA TATE,
By her Attorneys,

/s/ Peter L. Mello

 

Peter L. Mello, BBO # 659680

MURPHY, HESSE, TOOMEY & LEHANE, LLP
Crown Colony Plaza

300 Crown Colony Drive, Suite 410

Quincy, MA 02169

(617) 479-5000

pmello@mhtl.com

Dated: June 9, 2021

CERTIFICATE OF SERVICE

I, Adam Simms, certify that on June 9, 2021, true copes of the foregoing documents were
served by both electronic and first-class mail, postage prepaid on pro se plaintiff as follows:

Stephen F. Cass

9 Captain Linnell Road
P.O. Box 2723
Orleans, MA 02653

stephenfcass(@yahoo.com

 

Peter L. Mello. BBO # 659680

MURPHY, HESSE, TOOMEY & LEHANE, LLP
Crown Colony Plaza

300 Crown Colony Drive, Suite 410

Quincy, MA 02169

(617) 479-5000

pmellos@mhtl.com

/s/ Adam Simms

 

Adam Simms, Esq.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 65 of 97
Case 1:21-cv-10965 Document1 Filed 06/09/21 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

STEPHEN F. CASS,
Plaintiff,

VS. C.A. No. 1:21-CV-

JEANNE DOWNS, ARTHUR UNOBSKEY,

LOUISE MILLER, ELLEN GRIECO, REGINA TATE,

and WAYLAND SCHOOL COMMITTEE,
Defendants.

ee ee

NOTICE OF REMOVAL TO THE UNITED STATES DISTRICT COURT
28 U.S.C. § 1441(a)

TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
DISTRICT OF MASSACHUSETTS:

Petitioners, Jeanne Downs, Arthur Unobskey, Louise Miller, Ellen Grieco, Wayland
School Committee, and Regina Tate, respectfully petition this Court, pursuant to 28 U.S.C. §
1441(a), for removal of the above-entitled action to the United States District Court for the District
of Massachusetts, Civil Section, from the Superior Court of the Commonwealth of Massachusetts
in and for the County of Middlesex, and for their Notice of Removal state as follows:

1. The petitioners are named as defendants by the plaintiff, Stephen F. Cass in a civil
action filed in the Superior Court of the Commonwealth of Massachusetts in and for the County
of Middlesex, entitled Stephen F. Cass vs. Jeanne Downs, et al, C.A. No. 2181CV00437. On May
21, 2021, the plaintiff served Summonses and copies of the Amended Complaint upon the
defendants. Copies of the Summons and Amended Complaint served upon are attached hereto as
Exhibits “A” and “B,” respectively. The petitioners have not yet answered or otherwise responded
to said Summons and Complaint, nor has an appearance been filed in the Superior Court on their

behalf.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 66 of 97
Case 1:21-cv-10965 Document1 Filed 06/09/21 Page 2 of 4

2. This is a suit of a wholly civil nature brought in a Massachusetts state court. The
action is pending in the Superior Court of the Commonwealth of Massachusetts in and for the
County of Essex and, accordingly, under 28 U.S.C. § 101 and § 1441(a), the United States District
Court for the District of Massachusetts is the proper forum for removal.

3. In Count VI and VII of his action, the plaintiff alleges that the petitioners violated
his First Amendment rights under Title 1X and 42 U.S.C. § 1983, respectfully.

4. Because this civil action arises under the Constitution and laws of the United States,
the United States District Court has original jurisdiction under 28 U.S.C. § 1331.

5. The petitioners are filing this Notice of Removal within thirty (30) days of service
of the Summons and Complaint, within thirty days of the date this action became removable, and
within the time for filing this petition. See 28 U.S.C. § 1446.

6. The petitioners will file a Notice of Filing of this Notice of Removal and a copy of
this Notice of Removal with the Clerk of the Superior Court of Massachusetts, County of
Middlesex.

7. Pursuant to Local Rule 81.1(a), the petitioner shall request of the Clerk of the
Superior Court of Massachusetts, County of Middlesex, certified or attested copies of all records
and proceedings in the state court and certified or attested copies of all docket entries therein, and
shall file the same with this Court within thirty (30) days after the filing of this Notice of Removal.

WHEREFORE, petitioners, Jeanne Downs, Arthur Unobskey, Louise Miller, Ellen Grieco,
Wayland School Committee, and Regina Tate and pray that the above-entitled action now pending
in the Superior Court of the Commonwealth of Massachusetts in and for Middlesex County be

removed from that Court to this United States District Court.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 67 of 97
Case 1:21-cv-10965 Document1 Filed 06/09/21 Page 3 of 4

Dated: June 9, 2021

The Defendants,

JEANNE DOWNS, ARTHUR UNOBSKEY,
LOUISE MILLER, ELLEN GRIECO,

and WAYLAND SCHOOL COMMITTEE,
By their Attorneys,

PIERCE DAVIS & PERRITANO LLP

/s/ Adam Simms

 

Adam Simms, BBO #632617

10 Post Office Square, Suite 1100N
Boston, MA 02109

(617) 350-0950

asimms(@piercedavis.com

The Defendant,
REGINA TATE,
By her Attorneys,

/s/ Peter L. Mello

 

Peter L. Mello, BBO # 659680

MURPHY, HESSE, TOOMEY & LEHANE, LLP
Crown Colony Plaza

300 Crown Colony Drive, Suite 410

Quincy, MA 02169

(617) 479-5000

pmello(@mhitl.com
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 68 of 97
Case 1:21-cv-10965 Document1 Filed 06/09/21 Page 4 of 4

CERTIFICATE OF SERVICE

I, Adam Simms, certify that on June 9, 2021, true copes of the foregoing documents were
served by both electronic and first-class mail, postage prepaid on pro se plaintiff as follows:

Stephen F. Cass
9 Captain Linnell Road
P.O. Box 2723
Orleans, MA 02653
stephenfeassi@yahoo.com
/s/ Adam Simms

 

Adam Simms, Esq.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 69 of 97
Case 1:21-cv-10965 Document 1-1 Filed 06/09/21 Page 1 of 13
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 70 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 1 of 23
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 71 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 2 of 23

+2

COMMONWEALTH OF MASSACHUSETTS

MIDDLESEX ss. SUPIEROR COURT DEPARTMENT
OF THE TRIAL COURT

Docket # 2181CV00437

 

Stephen F. Cass

 

 

 

 

 

 

 

Plaintiff
Vv. FIRST AMENDED COMPLAINT
AND JURY DEMAND
JEANNE DOWNS, ARTHUR UNOBSKEY, LOUISE
MILLER, ELLEN GRIECO, REGINA TATE,
WAYLAND SCHOOL COMMITTEE agi onnce OF THe
FOR THE COUNTY OF MIDDLESEX
Defendants
MAY 20 2021
FYE
INTRODUCTION

This action is being commenced to recover damages sustained by plaintiff Stephen F. Cass
resulting from the actions of Jeanne Downs, Ellen Grieco, Louise Miller, Arthur Unobskey, Regina
Tate, and Wayland School Committee (“WSC”) (collectively “Defendants”), Mr. Cass seeks
compensation for the wrongful and/or tortious acts of the Defendants, specifically their retaliatory
actions which violated Cass’ civil rights under 42 U.S.C. § 1983 and MA G.L. c. 12, § 11H,I as
well as their defamation, negligent and intentional infliction of emotional distress, negligent
supervision, civil conspiracy, whistleblower retaliation, breach of contract, and breach of implied
covenant of good faith and fair dealing.

Cass served as athletic director for the Wayland Public Schools (“WPS”) from 2013-2015.
Upon accepting the job, he was unaware of numerous problems which plagued the athletic

program including two athletic director predecessors being fired in the previous three years, the
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 72 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 3 of 23

hiring of two auditing firms to review athletic finances who uncovered as much as $600,000 in
misused money, and budgets overruns in excess of 30%.

School committee members in particular were adamant that the athletic departments fiscal
and operational issues needed to be addressed and made numerous public comments on the subject
and directly to Cass himself. As result, Cass went to work to balance the budget and review the
operational issues in his department. Most of the issues he uncovered were the result of the actions
of Wayland High School (“WHS”) football coach Scott Parseghian who was also the assistant
principal. Rather than support Cass in addressing the issues, the WHS principal and
Superintendent illegally fired Cass. In accordance with WSC policy, Cass then took his
complaints to the WSC who refused to meet with him in violation of his employment rights.

The school’s attorney Regina Tate possessed the legal acumen and had the responsibility to
ensure the WSC acted in accordance with the law. She was receiving substantial fees for her work
and chose to intentionally and illegally violate Cass’ employment rights, made disparaging public
and private remarks about Cass, and ultimately lied in Federal Court in an attempt to coverup her
actions.

After Cass’ employment ended, the WSC and Attorney Tate submitted false and incomplete
information to state agencies under the guise of ‘investigating’ Cass’ complaints. Their actions,
together with the actions of WPS officials, caused Cass to be labeled a liar and become a pariah in
Wayland. Cass was later falsely arrested by police friends of the football coach as a result of his
whistleblowing actions. The subsequent criminal trial resulting from the arrest ended in a rare
directed verdict in Cass’ favor.

Cass was vindicated when a jury unanimously found he was fired in violation of the

Massachusetts Whistleblower Act. After the trial, Cass expected to be immediately rehired to his
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 73 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 4 of 23

athletic director position in accordance with WSC policy. However, rather than rehire him, WSC
members and WPS administrators made disparaging public remarks and applauded the school
officials who broke the law.

For years, WSC members and WPS officials were committed to covering up the issues Cass
disclosed. This led to a final incident in January 2020 in which the WSC, as they had done
previously, hired a Wayland Police Department (“WPD”) officer to intimidate and prevent Cass
from speaking ata WSC meeting so to inform the Wayland community that school officials had
covered up allegations of rape and sexual assault committed by football players.

PARTIES
1. Plaintiff currently resides at 9 Captain Linnell Rd., Orleans, Barnstable County,

Massachusetts. His mailing address is PO Box 2723, Orleans, MA 02653.

a 2. Defendant Arthur Unobskey (“Unobskey”) is an employee of the Wayland Public
Schools. He is sued in her individual capacity. His employment address is 41 Cochituate Rd.,
Wayland, MA 01778, Middlesex County, Massachusetts.

3. Defendant Louise Miller (“Miller”) is an employee of the Town of Wayland. She is
sued in her individual capacity. Her employment address is 41 Cochituate Rd., Wayland, MA
01778, Middlesex County, Massachusetts.

- 4, Defendant Wayland School Committee (“WSC”) is a public agency. Its
employment address is 41 Cochituate Rd., Wayland, MA 01778, Middlesex County,
Massachusetts.

= & Defendant Ellen Grieco (“Grieco”) is the former Chair of the Wayland School

Committee. She is sued in her individual capacity. She currently resides at 14 Mellen Ln.,

Wayland, MA 01778, Middlesex County, Massachusetts.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 74 of 97
Case 1:21-cv-10965 Document1-2 Filed 06/09/21 Page 5 of 23

= 6. Defendant Jeanne Downs (“Downs”) is the current Chair of the Wayland School
Committee. She is sued in her individual capacity. She currently resides at 195 Concord Rd..,
Wayland, MA 01778, Middlesex County, Massachusetts.

~= 7. Defendant Regina Tate (“Tate”) is former Town Counsel for the Wayland Public
Schools. She is sued in her individual capacity. Her place of employment is listed as Murphy,
Hesse, Toomey and Lehane, LLP, Crown Colony Plaza, 300 Crown Colony Drive, Suite 410,

P.O. Box 9126, Quincy, MA 02169.

VENUE & JURISDICTION

8. The Superior Court has original subject matter jurisdiction of this action pursuant to
G.L. c. 212, § 4, and G.L. c. 214, § 1.

9. This Court has personal jurisdiction pursuant to G.L. c. 223A, § 2 because the
parties maintain their principal places of business and/or residences within the Commonwealth of
Massachusetts.

10. This Court has concurrent jurisdiction over Plaintiff's claims arising under federal
law pursuant to 20 U.S.C. § 1681] and 42 U.S.C. § 1983.

11. Venue is appropriate in Middlesex County pursuant to G.L. c. 223, § 1.

GENERAL FACTUAL ALLEGATIONS
Timing of the Complaint
12. On February 28, 2018, Cass received and was able to review previously private
emails and documents pertaining to the conduct of the Defendants. This forms the initial date of
the three-year Statute of Limitations for many elements of this complaint.
13. Cass made good faith requests to obtain all relevant documents from the Defendants
but was repeatedly refused or required to pay exorbitant sums. In response to one request, WPS

4
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 75 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 6 of 23

Superintendent Unobskey stated it would cost $83,501 to obtain emails. Cass ultimately had to
pay over $2,800 to obtain public documents from the Wayland schools. (Exhibit F)

14. | On October 19, 2020, Cass received copies of the WPS Collective Bargaining
Agreements (“CBA”) from WPS Human Resources Director Kathleen Buckley. These
documents were previously withheld from Cass despite repeated requests to obtain them. This
forms another date regarding Statute of Limitations for some elements of this case.

15. Cass had previously made a public records request to obtain WPS Policies from
Superintendent Unobskey on August 7, 2018. He responded, “To clarify, the documents you
requested exist”, then informed Cass he would have to pay $1,242.50 for them. (Exhibit F)

16. Cass prevailed at trial in US District Court by a unanimous jury verdict on his
Massachusetts Whistleblower Claim in July 2019. Many documents which form the basis of this
complaint were withheld throughout the discovery process for that legal action.

17. Throughout the aforementioned legal action, the WSC, its employees and attorneys
engaged in the withholding/spoilage of evidence, witness tampering, and multiple blatant acts of
perjury.

Stephen Cass’ Hiring as Wayland Athletic Director

18. | Cass was employed as Director of Athletics and Health and Wellness Instructor by
WPS from July 2013 through June 23, 2015.

19. Inhis contract, he was employed as an 80% athletic director and 20% Health and
Wellness teacher.

20. On the last page of the contract, it stated that “J hereby accept the conditions stated
herein and agree to abide by all relevant laws, Wayland School Committee policies, and

administrative rules and regulations which apply to my position.”
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 76 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 7 of 23

21. WSC policy DIF titled Anti-Fraud and Whistleblower Policy states the following:
“All persons who make a report of a violation or suspected violation of this policy are subject to
the protections of G.L. c. 149, §185, and of G.L. c. 12A, § 14. Accordingly, no such person who
attempts to comply with this policy shall:

e be dismissed or threatened with dismissal;

be disciplined, suspended, or threatened with discipline or suspension;

be penalized or be the subject of any other retribution or retaliation;

be intimidated or coerced, or

be subjected to any other adverse employment action.

22. Cass received a BA from Yale University where he captained the soccer team. He
has an MBA from The Ohio State University and national athletic director certification. He
served as athletic director at three schools prior to working in Wayland and worked in the
athletic departments of both his alma maters.

Athletic Department issues Cass’ Inherited and Uncoverred

23. During the interview process, Cass was never informed of the severe fiscal and
operational problems which had plagued Wayland athletics for years.

24, Two WPS athletic directors had been fired in the three years before Cass’ hiring.
Martha Jamieson was fired in 2010 and filed a lawsuit against WPS. Her successor Justice
Smith was fired in 2013 for mismanaging the athletic budget.

25. Inher lawsuit, Jamieson long with several WHS faculty members made numerous
allegations about the football program including: the team getting generally preferential
treatment; cheating in violation of Massachusetts Interscholastic Athletic Association (MIAA)

rules; drinking and drug use being covered up by WPS officials and the WPD; incidents of rape
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 77 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 8 of 23

and sexual assault being covered up by WPS officials. She also spoke in general terms of a
football coach and program totally out of control and above accountability. In addition, she gave
numerous examples of an unnaturally close and unhealthy relationship between the football
program and WPD officers, several of whom played football with or for Parseghian at WHS.

26. Between 2011-2013, WPS hired two auditing firms to review athletic department
finances, They uncovered numerous irregularities including as much as $600,000 in misused
funds and recommended tighter controls surrounding athletic finances.

27. Cass began scrutinizing financial documents in August 2013. In doing so, he
uncovered a long list of issues that had not been mentioned to him before accepting his position,
including violations for which Parseghian was ultimately convicted by the State Ethics
Commission on December 12, 2017.

28. Cass was informed of and witnessed sex discrimination in WHS athletics. This
resulted mostly from the actions of Parseghian who used his administrative position and power
within WHS to direct a disproportionate amount of resources and funds to the football program,
often in violation of school policy and state law.

29. Cass informed his superiors of the many illegal and inequitable practices within the
athletic program. None were willing to support Cass in resolving the problems or confront the
coaches involved.

Cass’ Accomplishments, Termination, and ‘Whistleblowing’

30. During Cass’ two years, Wayland varsity teams achieved more on-field success
than at any time in history. Cass also reduced the budget deficit from nearly $100,000 to $7,000
in each of his two years as athletic director.

31. Despite these accomplishments and the support of the vast majority of WHS
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 78 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 9 of 23

coaches, athletes, and parents, Cass was informed his contract would not be renewed in May
2015 by WHS Principal Allyson Mizoguchi, who had a long, close relationship with Parseghian.

32.  Asaresult of WPS leaders attempting to fire him illegally and coverup the issues he
raised, Cass wrote a two-page letter to the WSC on May 19, 2015 listing his employment
situation and the issues he’d uncovered in general terms.

33. On May 26, 2015, Cass spoke publicly at a WSC meeting imploring that body to
investigate issues he uncovered and intervene in his employment matter. This caused the
situation to become a public matter, something he had tried to avoid. Many news articles were
subsequently published in the MetroWest Daily News (“MWDN”) and Boston Globe about
problems within the WHS athletic program beginning with a front-page article in the MWDN
titled “Wayland Athletic Director warns of ‘illegal practices’ in youth sports.”

34. On June 3, 2015, Cass received an email from WSC chair Ellen Grieco informing
him that the WSC was not willing to meet with him, in violation of WSC policy GBK and his
employment rights guaranteed under the CBA agreement Article III, C6(a,b). (Exhibit E, pg. 7)

35. On June 3, 2015, Attorney Tate falsely informed the WSC that they were not
allowed to meet with Cass. (Exhibit D, ¥ 13)

36. During the spring and summer, Attorney Tate made numerous spoken and written
comments which disparaged Cass rather than applaud his courage for addressing issues and
confronting an all-powerful coach.

37. | The WSC and Attorney Tate sent incomplete information to State Agencies
regarding Cass’ complaints. All they did was forward Cass’ May 19, 2015 letter to state
agencies, which was never intended to be a complete list of issues but simply a request for WSC

members to meet with him. Cass had provided WPS officials with detailed information about
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 79 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 10 of 23

problems in the athletic program on September 18, 2014, March 31, 2015 and May 5, 2015.
(Exhibit A, | 2. Exhibit G)

38. | Issues which the WSC and Tate did not properly investigate or send full
information to government or regulatory agencies include:

a. They commissioned a highly falsified Title LX report in which large football and
wrestling expenditures were omitted, did not investigate issues such as girls not
having equal access to athletic facilities and the coaches of girls teams being far
inferior to their counterparts coaching boys’ teams. In the end, they improperly
omitted football from their final report to the Office of Civil Rights. Information
from their falsified Title IX report was subsequently published in the MWDN.

b. Did not investigate $10,000’s in missing football fundraising money from a
fundraiser through eteamsponsor.com and several other fundraisers conducted in
violation of WSC policy or state law. They did not investigate huge sums of
missing fundraising money in the boys soccer program. In 2013-14 alone,
according to parents, the team raised approximately $8,000 yet only $1,870 was
deposited into the account. The Inspector General’s office wrote the WSC stating
that the WSC should investigate these issues yet they never did.

c. In their submission to the Department of Education, regarding CORI compliance,
they omitted nearly every name who was not in compliance and thus received a
favorable finding.

d, They did not submit information on a lack of compliance with concussion testing by
coaches. Wayland coaches ran afoul of Massachusetts law (Chapter 166 of Acts of

2010) and Department of Public Health regulations regarding mandatory annual
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 80 of 97
Case 1:21-cv-10965 Document1-2 Filed 06/09/21 Page 11 of 23

concussion training, yet neither the WSC nor Tate submitted this information.
e. Violations of Massachusetts Interscholastic Athletic Association (“MIAA”) policy
in the football and wrestling programs were not submitted to the MIAA.

39, Since WPS officials and WSC members repeatedly refused to meet with Cass, he
continued to speak publicly, and provide information to the public through written documents
both to clear his own name but also to force WPS officials to investigate the issues he uncovered.
He spoke publicly at numerous WSC meetings in the summer and fall of 2015 to provide
examples of the problems he uncovered and imploring WSC members to investigate his claims.
The last of his speeches was on October 5.

40, As result of his raising issues publicly and the WSC not investigating his
complaints, throughout the summer of 2015 Cass was harassed at the supermarket, jogging,
eating dinner...virtually any time he went out in public. During the summer, several of
Parseghian’s high school friends in the WPD joined in on the harassment. 100’s of anonymous
comments attacking Cass appeared in online media. One morning, Cass found his car covered in
white powder at his Wayland home.

41. This came to a head on October 26, 2015 when Cass was falsely arrested in his
home for the alleged theft of a five-year old computer based on false claims by WPS officials.

42. Cass was found not guilty by directed verdict at trial. The Boston Globe Spotlight
Team and Editor of the MWDN wrote about the absurdity of the arrest and prosecution and
remarked on the conspiratorial conduct of the Wayland football parents and police. (Exhibit H)

43.  Inresponse to the arrest, the WSC made numerous public statements praising WPS
officials for their actions.

44, Cass continued to advocate for an end to sex discrimination at WHS and for the

10
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 81 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 12 of 23

WSC to investigate allegations of sexual misconduct being directed at female WHS students.
Emails between Cass and the WSC on this subject are dated July 21, 2015, October 18, 2016,
December 16, 2016, January 19, 2017, January 22, 2017, April 23, 2017, May 14, 2017, July 14,
2017, January 15, 2020, May 4, 2020, September 12, 2020, January 20, 2021

Cass’ Employment Situation

45. In December 2019, Cass and the WPS and Town reached a financial settlement in
regard to their previous lawsuit. The Settlement Agreement provided Cass the ability to take
legal action against any WPS or Town employee who was not a named defendant. It was also
silent as to how Cass’ reinstatement and retirement credit would be handled.

46. Cass fully expected he would be immediately reinstated to his job in accordance
with WSC policy DIF. Rather than reward his actions, WSC member Downs made several
public comments about Cass which had negative connotations.

47. No WPS employee was reprimanded, dismissed, or disciplined as a result of
illegally violating Cass’ employment rights despite WSC policy DIF stating “Violation of this
section of the policy may result in disciplinary action, up to and including dismissal.” (Exhibit J)

48. On January 16, 2020, the WPC and WPS officials engaged in a final act of
intimidation and retaliation. Cass emailed WSC member Grieco that he would attend a WSC
meeting the following next day. Cass had prepared a speech documenting how WPS officials
and the WPD had covered up past incidents of rape and sexual assault. In response, Downs sent
Cass’ an email reply that Cass perceived as a veiled threat. Upon Cass’ arrival at Town Offices,
he encountered WPS officer Chris Cohen, who was one of three WPD officers who had arrested
Cass. Rather than risk being falsely arrested again Cass chose not to speak at the WSC meeting

and publicly expose the terrible crimes and coverup due. (Exhibit J)

11
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 82 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 13 of 23

49, Since Cass was not reinstated to his athletic director position on July 1, 2020 (the
first legal day of the new school year), Cass appealed to Superintendent Unobskey on August 24
but received no reply. (Exhibit L)

Damage to Cass’ Career and Life

50. Asa result of the conduct of the WSC and WPS officials, Cass’ professional
reputation has been effectively ruined. Cass has applied for over 500 jobs since his arrest but has
not been able to find gainful employment. Several educational search firms informed Cass they
will not work with him due to the publicity resulting from his arrest.

51. Cass expected to be reinstated to his position in the WPS if it was determined he
had been fired in violation of Massachusetts law and WSC policy DIF. Since he has virtually no
job prospects as a result of the actions which occurred in Wayland, the severe financial and
emotional distress from which he suffers continues to this day.

COUNT I
CIVIL CONSPIRACY
(ALL DEFENDANTS)

52. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

53. The Defendants acted in unison to interfere with Mr. Cass’s civil rights, to defame
him, wrongfully imprison him, and negligently and intentionally cause him severe emotional
distress in an effort to punish him for speaking out publicly, inter alia, with respect to the

following matters:

a. WPS officials covering up incidents of rape and sexual assault by Wayland football

players.

12
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 83 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 14 of 23

54.
commit.

55.
intentional.

56.

WPS officials covering up allegations of sexual misconduct by varsity coaches with
WHS students.

WPS officials and WSC members not reporting sexual misconduct allegations to
the Department of Children and Families in violation of their legal duties as
‘Mandated Reporters’ of child abuse and neglect.

Sexual discrimination regarding the treatment of female student athletes at WHS.
WPS’s indifference and failure to investigate and remedy Title IX violations which
existed with respect to the treatment of female athletes.

WPS officials punishing WHS female students for violations of school and MIAA
policies but not doing the same to male students, especially football players.

The football program misappropriating funds belonging to other WHS teams.
Fiscal malfeasance in the football and boys soccer programs.

State Ethics violations committed by multiple coaches.

His employment rights as guaranteed by WSC policy and the CBA.

Defendants conspired to have Cass prosecuted for a crime they knew he did not

At all relevant times, the Defendants’ conduct was planned, knowing, willing and

As aresult of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer substantial damages.

57.

COUNT II
DEFAMATION
(Grieco, Downs, Tate, Wayland School Committee)

Cass restates, realleges and incorporates by reference each preceding paragraph as

13
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 84 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 15 of 23

if specifically set forth herein.

58. | Defendants made numerous public comments they knew were false and misleading.

59.  Grieco and Downs made false statements to the public and at WSC meetings to
harm Cass’ reputation and cover-up the actions of other WPS employees and administrators.
(Exhibit B, 9] 3,4,8. Exhibit C, 9 6,7,8,11,15. Exhibit D, {§ 4,9,11,13)

60. Tate made public comments at WSC meetings blaming Cass rather than applauding
his courage to confront longstanding issues within the WHS athletic program. (Exhibit D, { 13)

61. Public comments made by WSC members were done with the specific intent of
damaging Cass’ reputation in Wayland and beyond.

62. Defendants knowingly and willfully defamed Cass and acted in reckless disregard
to his legal rights and how their words and actions would impact Cass” standing and reputation in
the community.

63.  Asaresult of the Defendants’ actions, Mr. Cass has suffered actual injury or harm.

COUNT Ill
NEGIGENT SUPERVISION
(Grieco, Downs, Wayland School Committee)

64. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

65.  Grieco, Downs, and WSC breached their duty to properly supervise individuals who
reported to them.

66.  Grieco, Downs, and WSC owed Cass a duty to take reasonable care in supervising
WPS officials during the course of business so that they did not commit tortious injuries
including violating Cass’ employment tights, facilitating his arrest and prosecution, and other

retaliatory acts.

14
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 85 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 16 of 23

67. WSC did not properly supervise Principal Mizoguchi or their Attorney John Wilusz
when both lied to a Federal Judge by stating Cass did not possess the proper credentials to work
as the WPS athletic director.

68. Cass’ injuries resulted due to the conduct of the Defendants.

69.  Asaresult of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer substantial damages.

COUNT IV
INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
(All Defendants)

70. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

71. Defendants knew or should have known that their intentional conduct would cause
emotional distress, including: placing armed WPD officer at WSC meetings to prevent Cass from
speaking; allowing WPS officials to defame Cass in the media and with local residents; WSC
members making disparaging public comments about Cass; not properly investigating Cass’
allegations which subjected him to scorn, ridicule, and harassment within the Town of Wayland;
WSC continuing the baseless prosecution of Cass’ through his criminal trial.

72.  Defendant’s conduct was extreme and outrageous, beyond all possible bounds of
decency, and was utterly intolerable in a civilized community.

73. The actions of the Defendants were the cause of the plaintiff's distress.

74, The emotional distress sustained by the plaintiff was severe and of a nature that no
reasonable man could be expected to endure it.

75,  Asaresult of the Defendants’ outrageous actions, Cass has suffered physical and

emotional effects due to the Defendants intentional conduct, including not limited to anxiety,

15
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 86 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 17 of 23

sleeping issues, and severe depression.

76. The Defendants actions were extreme and outrageous such that any reasonable
person in Cass’ position would have suffered emotional distress under the circumstances Cass
was forced to endure due to the Defendants intentional conduct.

77,  Asaresult of the Defendants’ wrongful acts, Mr. Cass has suffered and continues to

suffer severe emotional distress and substantial damages.

COUNT V
NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
(All Defendants)

78. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

79. Defendants owed Cass a duty of care to provide Cass the rights of all other WPS
employees and to not allow him to be subjected to harassment by school employees as a result of
his whistleblowing activities. They owed him a duty of care to properly investigate the issues of
policy and law he uncovered. They used WPD officers to intimidate and prevent him from
speaking at WSC meetings.

80. | WSC should have read and been aware of the allegations in the Jamieson lawsuit.
They also violated the law by signing a secret settlement agreement and not publicly disclosing
it. If they had done either and taken appropriate action, Cass would not have been subjected to
his adverse employment action and harassment by the Wayland football community.

81. Any reasonable person in the same situation would have likely suffered emotional
distress as result of the Defendant’s conduct.

82.  Defendant’s actions have caused actual physical harm to Cass including

nervousness, anxiety, difficulty sleeping, debilitating depression, and traumatic flashbacks.

16
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 87 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 18 of 23

83.  Asaresult of the Defendants’ wrongful acts, Cass has suffered and continues to
suffer severe emotional distress and substantial damages.
COUNT VI
DISCRIMINATION AND RETALIATION IN VIOLATION OF TITLE IX OF
THE EDUCATION AMENDMENTS OF 1972 20 U.S.C. $ 1681
(Wayland School Committee)

84. Cass restates, realleges and incorporates by reference each preceding paragraph as
if specifically set forth herein.

85. Title IX prohibits exclusion from participation in, denial of benefits of or
discrimination under any education or athletic activity receiving federal financial assistance.

86. | WSC is an agency of the Town and an educational body that receives federal
financial assistance for its activities and is therefore covered under Title XI.

87. Title IX prohibits retaliation against individuals who report sex discrimination
against others. The Supreme Court ruled that “so to should Title IX be read to prohibit retaliation
for advocacy on behalf of those subjected to sex discrimination.” Jackson v. Birmingham Board
of Education, 544 U.S. 167 (2005)

88. Mr. Cass engaged in activity that is protected under Title IX, including but not
limited to:

I. Reporting discrimination against WHS athletes on the basis of their sex to the
WSC;
Il. Opposing and speaking out in regard to the WSC’s failure to investigate and correct
Title. LX violations occurring at WHS in regard to the treatment of female athletes;
Ill. Speaking out regarding the WSC’s commissioning of and acceptance of a highly
falsified Title IX report compiled by the WPS business manager and submitted to

the Office of Civil Rights.

17
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 88 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 19 of 23

IV. Opposing and speaking out in regard to the WSC’s failure to investigate and Title IX
violations occurring at WHS including sexual misconduct directed against female
students by male students; and

V. Opposing and speaking out in regard to the WSC’s failure to investigate Title IX
violations occurring at WHS including sexual misconduct directed against female
students by Wayland coaches.

89, The WSC deliberately and intentionally subjected Mr. Cass to adverse employment
and retaliatory actions including not reinstating him to his position as athletic director and using
local the police to intimidate Cass from speaking on the above-described protected activity.

90. | The WSC bears responsibility for a written statement by Principal Mizoguchi in
which she stated she opposed Cass’ reinstatement because of his past and possible future
advocacy for gender equality and opposition to sex discrimination at WHS. (Exhibit M, § 8)

91. There was a causal connection between the WSC's adverse actions against Mr. Cass
and his protected activities.

92. The WSC’s unlawful conduct was the proximate cause of Mr. Cass's loss of
employment and general damages, including loss of compensation and benefits, which continue
to this day.

COUNT Vil
VIOLATION OF 42 U.S.C. § 1983 and G.L. ¢. 12, § 11H, I
(Downs, Grieco, Unobskey, Miller)

93. Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set
forth herein.

94. Defendants, acting under the color of state law, wrongfully deprived Cass of his

constitutional rights, privileges, and freedom by retaliating against him for exercising his First

18
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 89 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 20 of 23

Amendment rights by publicly speaking out regarding ongoing violations of state and federal law
within WPS.

95. Defendants committed these acts with malice as a result of Cass’ whistleblowing
activities that brought embarrassment to and public criticism of WSC members and WPS
officials.

96. The Defendants completed all such acts knowing their conduct would deprive Cass
of his “right of enjoying and defending his life and liberty” and his “safety and happiness” as
defined in the Massachusetts Declaration of Rights. In addition, they did “interfere by threats,
intimidation or coercion, or attempt to interfere by threats, intimidation or coercion, with the
exercise or enjoyment by [Cass] of rights secured by the constitution or laws of the United
States, or of rights secured by the constitution or laws of the commonwealth.”

97,  Asadirect and proximate result of the Defendants’ wrongful actions and deliberate
indifference to Cass’s rights, Cass has suffered emotional distress, monetary damages, and his
character and standing in the community have been irreparably harmed.

COUNT VUI
BREACH OF CONTRACT
(Wayland School Committee, Grieco, Unobskey)

98. Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set
forth herein.

99. Asset forth above, Cass entered into an enforceable employment contract with the
WSC and the Wayland Superintendent, a position which Unobskey has held since 2017. His
position as Health & Wellness teacher was covered by the CBA.

100. WSC and Grieco’s refusal to meet with Cass in the spring of 2015 in was in

violation of the CBA and the implied terms of his employment contract. (Exhibit C, { 3, First

19
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 90 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 21 of 23

Amend Compl. 4 20)

101. WSC and Unobskey breached the contract by refusing to reinstate Cass to his
position as athletic director and restore his seniority rights. (Exhibit B, J 8. Exhibit L)

102. WSC allowed lies to be-proffered by Principal Mizoguchi and its Attorney John
Wilusz to a Federal Judge falsely stating Cass did not possess the proper credentials to work as
the WPS athletic director and thus could not be reinstated to his position.

103. Cass performed his job with commitment and excellence and in accordance with the
terms of the contract.

104. Asa direct, proximate and foreseeable result of the Defendants’ breach of the
employment contract and the terms of the WSC policies and the CBA, Plaintiff has suffered
substantial harm, loss, and damages of at least $1,000,000 and continues to increase.

COUNT IX
BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
(Wayland School Committee, Grieco, Unobskey)

105. Plaintiff restates, realleges and incorporates all foregoing paragraphs as if fully set

forth herein.

106. Implied in every Massachusetts contract is a covenant of good faith and fair
dealing. That implied covenant existed in Cass’ employment contract.

107. WSC and Grieco’s refusal to meet with Cass in the spring of 2015 in accordance
with the CBA violates the implied covenant of good faith and fair dealing. (Exhibit C, { 3)

108. Defendant’s unjustified and unsupported refusal to reinstate Cass to his job with full
seniority rights in accordance with WSC policies, the CBA, and the language in his contract
violates the implied covenant of good faith and fair dealing. (Exhibit B, | 8. Exhibit L)

109, WSC and Grieco had a legal duty to not intimidate potential witnesses for Cass’

20
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 91 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 22 of 23

civil trial vs. Wayland. By information and belief, both the WSC and their Attomey Adam
Simms engaged in witness tampering by subtly threatening WPS employees.

110. Asadirect, proximate and foreseeable result of the Defendants’ breach of the
implied covenant and good faith and fair dealing, Plaintiff has suffered substantial harm, loss,

and damages of at least $1,000,000 and continues to increase.

WHEREFORE, Plaintiff Stephen F. Cass respectfully requests that this Honorable Court:

i. Enter judgment against Defendants;

ii. | Award Cass the damages he sustained because of Defendants’ breaches and
wrongful actions in an amount to be determined at trial;

iii. Award plaintiff's attorney’s fees, costs and expert witness fees; and
iv. Award Cass multiple and/or punitive damages where allowable, in an amount to be
determined at trial;

v. Award compensatory damages for lost wages and benefits, physical illness,
physical and emotional pain and suffering, emotional distress, humiliation, anxiety,
embarrassment, reputational damage, loss of enjoyment of life and out-of-pocket expenses
and other financial losses, plus lawful interest;

vi. Order Cass to be reinstated to his position as athletic director for the Wayland
Public Schools together with full seniority rights and retirement benefits; and

vii. Award such other and further relief as may appear just and proper.

JURY DEMAND
Plaintiff Stephen F. Cass hereby requests a jury on all counts so triable.
Respectfully submitted,

21
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 92 of 97
Case 1:21-cv-10965 Document 1-2 Filed 06/09/21 Page 23 of 23

 

 

 

PO Box 2723 — \

Orleans, MA 02653
stephenfcass@yahoo.com

339.368.2961
Dated: May 20, 2021

22
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 93 of 97

JS 44 (Rev 12/12)

The JS 44 civil cover sheet and the information contained herein neither replace nor su
, local rules of court. This form, approved by the Judicial Conference of th

provided

Case 1:21-cv-10968, DACUNER hag SHEL O72 Page 1 of 3

purpose of initiating the civil docket sheet. (SKE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

pplemet the filing and service of pleadings or other papers as required by law, except as
e United States in September 1974, is required for the use of the Clerk of Court for the

 

I. (a) PLAINTIFFS
Stephen F. Cass

(b) County of Residence of First Listed Plaintiff | Barnstable ;

(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

pro se plaintiff

9 Captain Linnell Road, P.O. Box 2723, Orleans, MA 02653
stephenfcass@yahoo.com

NOTE:

 

DEFENDANTS
Jeanne Downs, Arthur Unobskey, Louis Miller, Ellen Grieco, Wayland
School Committee, and Regina Tate

Attomeys (Jf Known)
Adam Simms, BBO #1632617, PIERCE DAVIS & PERRITANO LLP
10 Post Office Square, Ste 1100N, Boston, MA 02109, 617-350-0950
asimms@piercedavis.com & Att. Peter L. Mello,BBO #659680 (Tate)

County of Residence of First Listed Defendant

_Middlesex

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

 

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)

 

 

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only)

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

O 1 U.S. Government 3% 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State a1 © 1 Incorporated or Principal Place o4 04
of Business In This State
G2 US. Government 3 4 Diversity Citizen of Another State OG 2 © 2 Incorporated and Principal Place gao35 a5
Defendant (Indicate Citizenship of Parties in [tem {I) of Business In Another State
Citizen or Subject of a a3 O 3. Foreign Nation o6 O86
Foreign Country
IV. NATURE OF SUIT (ace an “x” in One Box Only)
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |
© 110 Insurance PERSONAL INJURY PERSONAL INJURY  |( 625 Drug Related Seizure 1 422 Appeal 28 USC 158 O 375 False Claims Act
C1 120 Marine 310 Airplane 1 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal O 400 State Reapportionment
7 130 Miller Act © 315 Airplane Product Product Liability 0 690 Other 28 USC 157 OF 410 Antitrust
© 140 Negotiable Instrument Liability 0) 367 Health Care/ © 430 Banks and Banking
CO} 150 Recovery of Overpayment | 17 320 Assault, Libel & Pharmaceutical 3 OG 450 Commerce
& Enforcement of Judgment Slander Personal Injury 1 820 Copyrights 460 Deportation
1 151 Medicare Act O 330 Federal Employers’ Product Liability OC 830 Patent 1 470 Racketeer Influenced and
1 152 Recovery of Defaulted Liability 0 368 Asbestos Personal 0 840 Trademark Corrupt Organizations
Student Loans O 340 Manne Injury Product _ O 480 Consumer Credit
(Excludes Veterans) 1 345 Marine Product Liability LABOR TALS RITY G 490 Cable/Sat TV
C1 1353 Recovery of Overpayment Liability PERSONAL PROPERTY |0) 710 Fair Labor Standards C1 861 HIA (1395ff) C1 850 Securities/Commodities/
of Veteran’s Benefits O 350 Motor Vehicle 0 370 Other Fraud Act CO 862 Black Lung (923) Exchange
© 160 Stockholders’ Suits ( 355 Motor Vehicle © 371 Truth in Lending © 720 Labor/Management 1 863 DIWC/DIWW (405(g)) | 890 Other Statutory Actions
190 Other Contract Product Liability 1 380 Other Personal Relations 0 864 SSID Title XVI G 891 Agricultural Acts
195 Contract Product Liability | 360 Other Personal Property Damage © 740 Railway Labor Act 1 865 RSI (405(g)) 0 893 Environmental Matters
1 196 Franchise Injury O 385 Property Damage © 751 Family and Medical 1 895 Freedom of Information
C1 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice © 790 Other Labor Litigation 1 896 Arbitration
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 791 Employee Retirement FEDERAL TAX SUITS 1 899 Administrative Procedure
© 210 Land Condemnation Wi 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S. Plaintiff Act/Review or Appeal of
CO 220 Foreclosure 0 441 Voting 0 463 Alien Detainee or Defendant) Agency Decision
1 230 Rent Lease & Ejectment 1 442 Employment C510 Motions to Vacate O 871 IRS—Third Party 1 950 Constitutionality of

© 240 Torts to Land
1 245 Tort Product Liability
1 290 All Other Real Property

C1 443 Housing/
Accommodations

© 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

1 448 Education

 

 

Sentence

© 530 General

OG 535 Death Penalty

Other:

GO 540 Mandamus & Other

O 550 Civil Rights

01 555 Prison Condition

O 560 Civil Detainee -
Conditions of
Confinement

IMMIGRATION

 

0 465 Other Immigration
Actions

 

O] 462 Naturalization Application

 

26 USC 7609

 

State Statutes

 

V. ORIGIN (Place an "XX" in One Box Only)

1 Origtnal

Proceeding

VI. CAUSE OF ACTION

VII. REQUESTED IN

COMPLAINT:

JX 2 Removed from
State Court

 

3. Remanded from
Appellate Court

a4

[) CHECK IF THIS IS A CLASS ACTION
UNDER RULE 23, F R.Cv P

VII. RELATED CASE(S)

IF ANY

(See instructions):

JUDGE Patti B. Saris,

Reinstated or
Reopened

. Section 1681

DEMAND $

1:17-cv-11441-PBS

O 5 Transferred from
Another District
(spect)

Cite the U.S Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity)

42 U.S.C. Section 1983 and Title 20 U.S.

Brief description of cause: | : :
Plaintiff alleges violation of first amendment rights

O 6 Multidistrict
Litigation

CHECK YES only if demanded in complaint:

JURY DEMAND:

 

Rl Yes OONo

DOCKET NUMBER Related case list attached

 

DATE
06/09/2021

SIGNATURE OF ATTORNEY OF RECORD

/s/ Adam Simms

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

a

JUDGE

MAG. JUDGE

 
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 94 of 97

18 44 Reverse (Rev, 12/12) Case 1:21-cv-10965 Document 1-3 Filed 06/09/21 Page 2 of 3

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

L(a)

(b)

(c)

Il.

Il.

Iv.

VIL.

VIII.

Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving both name and title.

County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)".

Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.

Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked. (See Section II] below; NOTE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party.

Nature of Suit. Place an "X" in the appropriate box. If the nature of suit cannot be determined, be sure the cause of action, in Section VI below, is
sufficient to enable the deputy clerk or the statistical clerk(s) in the Administrative Office to determine the nature of suit. If the cause fits more than
one nature of suit, select the most definitive.

Origin. Place an "X" in one of the six boxes.

Original Proceedings. (1) Cases which originate in the United States district courts.

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
date.

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
multidistrict litigation transfers.

Multidistrict Litigation. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C. Section 1407.
When this box is checked, do not check (5) above.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases. insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 95 of 97
Case 1:21-cv-10965 Document1-3 Filed 06/09/21 Page 3 of 3

RELATED CASES:

Stephen F. Cass v. Town of Wayland, et al.
The Honorable Patti B. Saris, 1:17-cv-11441-PBS

Stephen F. Cass v., Robert Irving, et. al.
Middlesex Superior Court, C.A. No. 2181CV00436

Stephen F. Cass v., Scott Parseghian, et. al.
Barnstable Superior Court, C.A. No. 2172CV0060

Stephen F. Cass v. John Ritchie
Barnstable Superior Court, C.A. No. 2072CV00454

Stephen F. Cass v. Augusto Saviatto
Orleans District Court, C.A. No. 2026CV000121
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 96 of 97
Case 1:21-cv-10965 Document 1-4 Filed 06/09/21 Page 1of1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

1. Title of case (name of first party on each side only) Stephen F. Cass vs. Jeanne Downs, et al.

 

2. Category in which the case belongs based upon the numbered nature of suit code listed on the civit cover sheet. (See local
rule 40.1(a)(1)).

| I. 410, 441, 470, 535, 830*, 891, 893, 895, R.23, REGARDLESS OF NATURE OF SUIT.

Il. 110, 130, 140, 160, 190, 196, 230, 240, 290,320,362, 370, 371, 380, 430, 440, 442, 443, 445, 446, 448, 710, 720,
740, 790, 820*, 840*, 850, 870, 871.

|_| Wl. 4120, 150, 151, 152, 153, 195, 210, 220, 245, 310, 315, 330, 340, 345, 350, 355, 360, 365, 367, 368, 375, 385, 400,
422, 423, 450, 460, 462, 463, 465, 480, 490, 510, 530, 540, 550, 555, 625, 690, 751, 791, 861-865, 890, 896, 899,
950.

*Also complete AO 120 or AO 121. for patent, trademark or copyright cases.

3. Title and number, if any, of related cases. (See local rule 40.1(g)). if more than one prior related case has been filed in this
district please indicate the title and number of the first filed case in this court.

The Honorable Patti B. Saris, 1:17-cv-11441-PBS

 

4. Has a prior action between the same parties and based on the same claim ever been filed in this court?

Yes |v NO

5. Does the complaint in this case question the constitutionality of an act of congress affecting the public interest? (See 28 USC

§2403)
ves [_| no |¥|
yes [ | NO

6. Is this case required to be heard and determined by a district court of three judges pursuant to title 28 USC §2284?
YES NO ¥|

If so, is the U.S.A. or an officer, agent or employee of the U.S. a party?

7. Doall of the parties in this action, excluding governmental agencies of the united states and the Commonwealth of
Massachusetts (“governmental agencies”), residing in Massachusetts reside in the same division? - (See Local Rule 40.1(d)).

YES NO [|

A. If yes, in which division do all of the non-governmental parties reside?
Eastern Division [v| Central Division [| Western Division
B. If no, in which division do the majority of the plaintiffs or the only parties, excluding governmental agencies,

residing in Massachusetts reside?

Eastern Division Central Division Western Division

8. If filing a Notice of Removal - are there any motions pending in the state court requiring the attention of this Court? (If yes,
submit a separate sheet identifying the motions)

YES J NO v

(PLEASE TYPE OR PRINT)
ATTORNEY'S NAME Adam Simms, BBO #632617

ADDRESS PIERCE DAVIS & PERRITANO LLP, 10 Post Office Square, Suite 1100N, Boston, MA 02109
TELEPHONE NO, 617-350-0950 asimms@piercedavis.com

(CategoryForm12-2011.wpd_ - 12/2011)
Case 1:21-cv-10965-PBS Document 11 Filed 06/17/21 Page 97 of 97

        

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a a
——— —
SSS Psm 4
oS Zep
o— Bm 2
So ants)
oo —— C <O4 = :
oc — 9% ZLS >
i=  ¢5 5 Be rc
oo —: _, DBP
——— 2 a mh @
0 rE N A
Es — © > OS A
vo 3 LL — a
82548 m a ——eo yi Oo m
Ro e09 Ll ———=_ 5 =
onze sa So SSS A oO c
gas zo ESS * g a
» 3 2 ——— 0 >
EEE
SS ”D cC=azZz
—— BD MMi 6
Se “nxt =
= Si 228
—— © mma
Merchant Instructions Cut On Doited Line

Online e-Labei Record

 

USPS Tracking Number:

9201 9902 5456 7429 9964 42
Priority Mailé Return Service

Print Date 6/8/2021

 

From: Keyla Chen
5 Washington St

i Act DI
QR Code Instructions Reading MA G1867

Scan QR Code to Request Free Package Pickup
or to Find a Past Office to drop off Packages

 

To: US ELOGISTICS SERVICE CORP

1. Center the [abel onto the largest side of the package so that the 112 MELRICH RD
label information dees not wrap around any edge. CRANBURY NJ 06512-3596

2. I€ not using a self-adhesive label, tape or glue shipping label to
the package. DO NOT TAPE OVER BARCODE. Be sure all label
edges are secured.

3. DO NOT PHOTOCOPY. Each shipping labe! number is unique to RMA # 3993123017
the intended shipment and can be used only once. If needed,
contact merchant for replacement iabel.

4. If reusing box or container, remove, cover, or mark out completely

any other barcode and address markings.

Mail the parcel at a Post Office, drap it in a collection box, leave it

with a letter carrier or schedule a free carrier pickup at usps.com

Beg BEEP SES. Thank you for shipping with the United States Postal Service!

 

 

 

a

Check the status of your shipment on the Track & Confirm page at www.usps.com
